Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

STARWOOD CHICAGO CITY CENTER REALTY LLC,

a Delaware limited liability company

AS SELLER

AND

CHSP CHICAGO LLC,

a Delaware limited liability company

AS PURCHASER

DATED AS OF MAY 4, 2011

FOR THE

W CHICAGO CITY CENTER

172 WEST ADAMS STREET, CHICAGO, ILLINOIS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

1.1

  

Definitions

     1   

ARTICLE II THE PROPERTY AND LIABILITIES

     11   

2.1

  

Description of the Property

     11   

2.2

  

Excluded Property

     13   

2.3

  

Assumed Liabilities

     14   

2.4

  

Retained Liabilities

     15   

ARTICLE III PURCHASE PRICE

     15   

3.1

  

Purchase Price

     15   

3.2

  

Earnest Money

     15   

3.3

  

Payment of Purchase Price

     16   

ARTICLE IV CONTINGENCIES

     16   

4.1

  

Due Diligence

     16   

4.2

  

Board Approval

     18   

ARTICLE V TITLE TO THE PROPERTY

     19   

5.1

  

Title Commitment

     19   

5.2

  

Survey

     19   

5.3

  

Exceptions to Title

     19   

5.4

  

Title Policy

     21   

5.5

  

Conveyance of the Property

     21   

5.6

  

Liability under Deed

     21   

ARTICLE VI CONDITION OF THE PROPERTY

     21   

6.1

  

PROPERTY SOLD “AS IS”

     21   

6.2

  

LIMITATION ON REPRESENTATIONS AND WARRANTIES

     22   

6.3

  

RELIANCE ON DUE DILIGENCE

     22   

6.4

  

RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW

     23   

6.5

  

SURVIVAL

     23   

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     23   

7.1

  

Seller’s Representations and Warranties

     23   

7.2

  

Purchaser’s Representations and Warranties

     26   

ARTICLE VIII COVENANTS

     28   

8.1

  

Confidentiality

     28   

8.2

  

Conduct of the Business

     29   

8.3

  

Licenses and Permits

     29   

8.4

  

Employees

     30   

8.5

  

Bookings

     30   

8.6

  

Tax Contests

     30   

 

i



--------------------------------------------------------------------------------

8.7

  

Notices and Filings

     31   

8.8

  

Access to Information

     31   

8.9

  

Privacy Laws

     32   

8.10

  

Further Assurances

     32   

ARTICLE IX CLOSING CONDITIONS

     32   

9.1

  

Mutual Closing Conditions

     32   

9.2

  

Purchaser Closing Conditions

     33   

9.3

  

Seller Closing Conditions

     34   

9.4

  

Frustration of Closing Conditions

     34   

ARTICLE X CLOSING

     34   

10.1

  

Closing Date

     34   

10.2

  

Closing Escrow

     35   

10.3

  

Closing Deliveries

     35   

10.4

  

Possession

     37   

ARTICLE XI PRORATIONS AND EXPENSES

     37   

11.1

  

Closing Statement

     37   

11.2

  

Prorations

     37   

11.3

  

Accounts Receivable

     40   

11.4

  

Transaction Costs

     40   

ARTICLE XII TRANSITION PROCEDURES

     41   

12.1

  

Safe Deposit Boxes

     41   

12.2

  

Baggage

     42   

12.3

  

IT Systems

     42   

12.4

  

Removal of Starwood Proprietary Property

     42   

12.5

  

Notice to Employees

     42   

12.6

  

Notice to Guests

     43   

ARTICLE XIII DEFAULT AND REMEDIES

     43   

13.1

  

Seller’s Default

     43   

13.2

  

Seller’s Right to Cure

     43   

13.3

  

Purchaser’s Default

     43   

13.4

  

LIQUIDATED DAMAGES

     44   

ARTICLE XIV RISK OF LOSS

     44   

14.1

  

Casualty

     44   

14.2

  

Condemnation

     45   

ARTICLE XV SURVIVAL, INDEMNIFICATION AND RELEASE

     45   

15.1

  

Survival

     45   

15.2

  

Indemnification by Seller

     46   

15.3

  

Indemnification by Purchaser

     46   

15.4

  

Limitations on Indemnification Obligations

     46   

15.5

  

Indemnification Procedure

     48   

 

ii



--------------------------------------------------------------------------------

15.6

  

Exclusive Remedy for Indemnification Loss

     48   

ARTICLE XVI MISCELLANEOUS PROVISIONS

     49   

16.1

  

Notices

     49   

16.2

  

No Recordation

     51   

16.3

  

Time is of the Essence

     51   

16.4

  

Assignment

     51   

16.5

  

Successors and Assigns

     51   

16.6

  

Third Party Beneficiaries

     51   

16.7

  

GOVERNING LAW

     51   

16.8

  

Rules of Construction

     52   

16.9

  

Severability

     52   

16.10

  

JURISDICTION AND VENUE

     52   

16.11

  

WAIVER OF TRIAL BY JURY

     53   

16.12

  

Prevailing Party

     53   

16.13

  

Incorporation of Recitals, Exhibits and Schedules

     53   

16.14

  

Updates of Schedules

     53   

16.15

  

Entire Agreement

     53   

16.16

  

Amendments, Waivers and Termination of Agreement

     53   

16.17

  

Not an Offer

     54   

16.18

  

Execution of Agreement

     54   

16.19

  

Right to Audit

     54   

 

iii



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Form of Earnest Money Escrow Agreement Exhibit B    Form of Seller
Closing Certificate Exhibit C    Form of Deed Exhibit D    Form of Bill of Sale
Exhibit E    Form of Assignment and Assumption of Leases, Contracts, Licenses
and Permits Exhibit F    Form of Purchaser Closing Certificate

 

iv



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 2.1.1

   Legal Description of the Land

Schedule 2.1.13

   Intellectual Property

Schedule 2.2.6

   Excluded IT Systems

Schedule 7.1.3

   Consents and Approvals; No Conflicts

Schedule 7.1.4

   Title to Personal Property

Schedule 7.1.6

   Compliance with Applicable Law

Schedule 7.1.7

   Litigation

Schedule 7.1.9

   Taxes

Schedule 7.1.10

   Licenses and Permits

Schedule 7.1.11

   Tenant Leases

Schedule 7.1.12

   Material Contracts

Schedule 7.1.16

   Insurance

 

v



--------------------------------------------------------------------------------

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of this 4th day of May, 2011 (the “Effective Date”), by and between STARWOOD
CHICAGO CITY CENTER REALTY LLC, a Delaware limited liability company (“Seller”),
and CHSP CHICAGO LLC, a Delaware limited liability company (“Purchaser”). Seller
and Purchaser are sometimes referred to herein individually as a “Party”, and
collectively as the “Parties”.

WHEREAS, Seller is the owner of the hotel facility located at 172 West Adams
Street, Chicago, Illinois 60603, and commonly known as W Chicago City Center
(the “Hotel”), as more specifically described in this Agreement.

WHEREAS, Seller desires to sell the Hotel to Purchaser, and Purchaser desires to
purchase the Hotel from Seller, on the terms set forth in this Agreement.

WHEREAS, a Starwood Entity (as defined herein) will manage the Hotel for
Purchaser after the Closing (as defined herein) pursuant to the New Management
Agreement (as defined herein) to be entered into at the Closing.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined above in the introduction and
recitals to this Agreement, the following terms when used in this Agreement
shall have the meanings set forth in this Section 1.1.

“Accounts Receivable” means all amounts which Seller is entitled to receive from
the Business which are not paid as of the Closing, including, without
limitation, charges for the use or occupancy of any guest, conference or banquet
rooms or other facilities at the Hotel, any restaurant, bar or banquet services,
or any other goods or services provided by or on behalf of Seller at the Hotel,
but expressly excluding all (i) credit card charges, checks and other
instruments which have been submitted for payment as of the Closing, and
(ii) items of income otherwise prorated pursuant to Section 11.2 or 11.3.1.

“Accrued PTO” means the amount of salaries and wages which the Employees are
entitled to receive (including all employment taxes with respect thereto) for
any personal time off for holiday or sick days accrued by such Employees as of
the time in question (computed at the rate of the salaries and wages earned by
such Employees as of the time in question), but expressly excluding any Accrued
Vacation Pay.

“Accrued Vacation Pay” means the amount of salaries and wages which the
Employees are entitled to receive (including all employment taxes with respect
thereto) for any personal time off for vacation accrued by such Employees as of
the time in question (computed at the rate of the salaries and wages earned by
such Employees as of the time in question), but expressly excluding any Accrued
PTO.



--------------------------------------------------------------------------------

“Accrued Vacation Pay Schedule” has the meaning set forth in Section 8.4.3.

“Affiliate” means, with respect to the Person in question, any other Person
that, directly or indirectly, (i) owns or controls fifty percent (50%) or more
of the outstanding voting and/or equity interests of such Person, or
(ii) controls, is controlled by or is under common control with, the Person in
question. For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies or general conduct of business of the Person in question,
whether by the ownership of voting securities, contract or otherwise.

“Aging Receivables” has the meaning set forth in Section 11.3.2.

“Anti-Terrorism Laws” means Executive Order 13224 issued by the President of the
United States, the USA PATRIOT Act, and all other Applicable Law addressing or
in any way relating to terrorist acts and acts of war.

“Applicable Law” means (i) all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
stock exchange, board of fire underwriters and similar quasi governmental
authority, and (ii) any judgment, injunction, order or other similar requirement
of any court or other adjudicatory authority, in effect at the time in question
and in each case to the extent the Person or property in question is subject to
the same.

“Assigned Operating Agreements” has the meaning set forth in Section 2.1.10.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Bookings” has the meaning set forth in Section 2.1.17.

“Books and Records” has the meaning set forth in Section 2.1.14.

“Broker” means Eastdil Secured Broker Services, Inc., a Delaware corporation.

“Business” means the lodging business and all activities related thereto
conducted at the Hotel, including, without limitation, (i) the rental of any
guest, conference or banquet rooms or other facilities at the Hotel, (ii) the
operation of any restaurant, bar or banquet services, together with all other
goods and services provided at the Hotel, (iii) the rental of any commercial or
retail space to tenants at the Hotel, (iv) the maintenance and repair of the
Real Property and tangible Personal Property, (v) the employment of the
Employees, and (vi) the payment of Taxes.

“Business Day” means any day other than a Saturday, Sunday or any federal legal
holiday.

“Casualty” has the meaning set forth in Section 14.1.

 

2



--------------------------------------------------------------------------------

“Closing” has the meaning set forth in Section 10.1.

“Closing Date” has the meaning set forth in Section 10.1.

“Closing Escrow” has the meaning set forth in Section 10.2.

“Closing Escrow Agreement” has the meaning set forth in Section 10.2.

“Closing Statement” has the meaning set forth in Section 11.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

“Compensation” means, with respect to any Employee, all salary and wages which
such Employee is entitled to receive at the time in question, together with all
employment taxes with respect thereto, including, without limitation, any
withholding and employer contributions required under Applicable Law, including,
without limitation, any health, welfare and other benefits provided to such
Employee under any Seller Employee Plans, and employer contributions to, and
amounts paid or accrued under, any Seller Employee Plans for the benefit of such
Employee, but expressly excluding (i) SIP Incentive Pay and PMIP Incentive Pay;
(ii) Accrued PTO and (iii) Accrued Vacation Pay.

“Condemnation” has the meaning set forth in Section 14.2.

“Confidential Information” has the meaning set forth in Section 8.1.1.

“Confidentiality Agreement” means that certain Confidentiality and Access
Agreement – W City Center between Starwood and Chesapeake Lodging Trust (an
Affiliate of Purchaser) dated December 8, 2010.

“Contracts” means, collectively, the Equipment Leases and the Assigned Operating
Agreements.

“Cut-Off Time” has the meaning set forth in Section 11.2.

“Data Room Web Site” has the meaning set forth in Section 4.1.3.

“Deed” has the meaning set forth in Section 10.3.1(b).

“Deposit” has the meaning set forth in Section 3.2.1.

“Due Diligence Contingency” has the meaning set forth in Section 4.1.1.

“Due Diligence Period” has the meaning set forth in Section 4.1.1.

“Earnest Money” means, at the time in question, the amounts then deposited with
Escrow Agent in respect of the Deposit, together with all interest and any other
amounts earned thereon.

“Earnest Money Escrow Agreement” has the meaning set forth in Section 3.2.1.

 

3



--------------------------------------------------------------------------------

“Employees” means, at the time in question, all persons employed full time or
part time at the Hotel by any Starwood Entity.

“Employer” means the employer of the Employees.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with the (i) presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Substances over,
on, in, under or from the Property, or (ii) violation of any Environmental Laws
with respect to the Property.

“Environmental Laws” means any Applicable Laws which regulate the manufacture,
generation, formulation, processing, use, treatment, handling, storage,
disposal, distribution or transportation, or an actual or potential spill, leak,
emission, discharge or release of any Hazardous Substances, pollution,
contamination or radiation into any water, soil, sediment, air or other
environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, (ii) the Resource
Conservation and Recovery Act, (iii) the Federal Water Pollution Control Act,
(iv) the Toxic Substances Control Act, (v) the Clean Water Act, (vi) the Clean
Air Act, and (vii) the Hazardous Materials Transportation Act, and similar state
and local laws, as amended as of the time in question.

“Environmental Liabilities” means all liabilities and obligations under any
Environmental Laws arising from or in connection with the Property, including,
without limitation, any obligations to manage, control, contain, remove, remedy,
respond to, clean up or abate any actual or potential spill, leak, emission,
discharge or release of any Hazardous Substances, pollution, contamination or
radiation into any water, soil, sediment, air or other environmental media.

“Equipment Leases” has the meaning set forth in Section 2.1.9.

“ERISA” means the Employee Retirement Income Security Act, as amended from time
to time, and any regulations, rulings and guidance issued pursuant thereto.

“Escrow Agent” means Chicago Title Insurance Company, through its offices at 171
North Clark Street, 04CI, Chicago, IL 60601-3294, Attention: Cindy Malone.

“Excluded IT Systems” has the meaning set forth in Section 2.2.

“Excluded Property” has the meaning set forth in Section 2.2.

“Existing Survey” means that certain ALTA/ACSM Survey prepared by National
Survey Service, Inc., last revised on January 23, 1996, as Project No. N-119860.

“F&B” has the meaning set forth in Section 2.1.6.

“FF&E” has the meaning set forth in Section 2.1.3.

 

4



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any Person
exercising executive, legislative, judicial, regulatory or administrative
governmental powers or functions, in each case to the extent the same has
jurisdiction over the Person or property in question.

“Guest Ledger” means all charges accrued to the open accounts of any guests or
customers at the Hotel as of the Cut-Off Time for the use or occupancy of any
guest, conference or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller or Operating Tenant at the Hotel.

“Hazardous Substances” means any hazardous or toxic substances, materials or
waste, whether in solid, semisolid, liquid or gaseous form, including, without
limitation, asbestos, petroleum or petroleum by products and polychlorinated
biphenyls.

“Hotel Guest Data and Information” means all guest or customer profiles, contact
information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
in any database of Starwood or its Affiliates, whether obtained or derived by
Starwood, Seller, Operating Tenant or their Affiliates from: (a) guests or
customers of the Hotel or any facility associated with the Hotel; (b) guests or
customers of any other hotel or lodging property (including any condominium or
interval ownership properties) owned, leased, operated, licensed or franchised
by a Starwood Entity, or any facility associated with such hotels or other
properties (including restaurants, golf courses and spas); or (c) any other
sources and databases, including Starwood brand websites, Starwood central
reservations database, operational data base (ODS), Starwood Preferred Guest
Program, Starwood Vacation Ownership, Starwood Integrated Property System, and
the STARS Direct Program.

“Improvements” has the meaning set forth in Section 2.1.2.

“Indemnification Claim” has the meaning set forth in Section 15.5.1.

“Indemnification Deductible” has the meaning set forth in Section 15.4.2.

“Indemnification Loss” means, with respect to any Indemnitee, any actual (and
not contingent) liability, damage, loss, cost or expense, including, without
limitation, reasonable attorneys fees and expenses and court costs, incurred by
such Indemnitee as a result of the act, omission or occurrence in question.

“Indemnitee” has the meaning set forth in Section 15.5.1.

“Indemnitor” has the meaning set forth in Section 15.5.1.

“Inspections” has the meaning set forth in Section 4.1.2.

“Intellectual Property” has the meaning set forth in Section 2.1.13.

“Inventoried Baggage” has the meaning set forth in Section 12.2.

 

5



--------------------------------------------------------------------------------

“Inventoried Safe Deposit Boxes” has the meaning set forth in Section 12.1.

“IT Systems” has the meaning set forth in Section 2.1.5.

“Knowledge” means (i) with respect to Seller, the actual knowledge of Cynthia
Potter and Michael Cassidy, without any duty of inquiry or investigation, and
expressly excluding the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, manager, employee, agent or
representative of Seller or any of its Affiliates, and (ii) with respect to
Purchaser, (A) the actual knowledge of D. Rick Adams and Graham Wootten, and
expressly excluding the knowledge of any other shareholder, partner, member,
trustee, beneficiary, director, officer, manager, employee, agent or
representative of Purchaser or any of its Affiliates, (B) any matter disclosed
in any exhibits or schedules to this Agreement, (C) any matter disclosed in any
Seller Due Diligence Materials or any other documents or materials provided by
any Starwood Entity to Purchaser prior to Closing, and (D) any matter disclosed
by the Inspections or in the Purchaser Due Diligence Reports. For the purposes
of this definition, the term “actual knowledge” means, with respect to any
person, the conscious awareness of such person at the time in question, and
expressly excludes any constructive or implied knowledge of such person.

“Land” has the meaning set forth in Section 2.1.1.

“Letter of Intent” means that certain letter of intent, dated March 4, 2011, as
amended by that certain letter agreement dated April 1, 2011, between Starwood
and Chesapeake Lodging Trust (an Affiliate of Purchaser) outlining the general
terms of the transaction described in this Agreement.

“Liability” means any liability, obligation, damage, loss, diminution in value,
cost or expense of any kind or nature whatsoever, whether accrued or unaccrued,
actual or contingent, known or unknown, foreseen or unforeseen.

“Licenses and Permits” has the meaning set forth in Section 2.1.12.

“Liquor Licenses” means any licenses and permits required for the sale and
service of alcoholic beverages at the Hotel.

“Liquor-Related Licenses” means any licenses and permits which are required by
Applicable Law to be connected to, and in the same name as the holder of, any
Liquor Licenses for the Hotel, such as hotel and retail food establishment
licenses.

“Manager” means W Hotel Management Inc., a Delaware corporation.

“Material Casualty” has the meaning set forth in Section 14.1.1.

“Material Condemnation” has the meaning set forth in Section 14.2.1.

“Material Contract” means any Contract requiring aggregate annual payments in
excess of Eighteen Thousand and 00/100 Dollars ($18,000.00) for any year during
the term of such Contract after the Closing.

 

6



--------------------------------------------------------------------------------

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

“Mutual Closing Conditions” has the meaning set forth in Section 9.1.1.

“National/Regional Operating Agreements” has the meaning set forth in
Section 2.2.3.

“New Management Agreement” means that certain Operating Agreement to be entered
into by and between Manager, as operator, and CHSP TRS Chicago LLC (an Affiliate
of Purchaser), as owner, as of the Closing Date, pursuant to which Manager will
operate the Hotel after the Closing.

“New Survey Defect” has the meaning set forth in Section 5.3.3.

“New Title and Survey Election Notice” has the meaning set forth in
Section 5.3.3.

“New Title and Survey Objection Notice” has the meaning set forth in
Section 5.3.3.

“New Title and Survey Response Notice” has the meaning set forth in
Section 5.3.3.

“New Title Exception” has the meaning set forth in Section 5.3.3.

“Notice” has the meaning set forth in Section 16.1.1.

“Operating Agreements” means all maintenance, repair, improvement, service and
supply contracts, booking and reservation agreements, credit card service
agreements, and all other agreements for goods or services which are held by or
on behalf of Seller or Operating Tenant in connection with the Business, other
than the Tenant Leases, Equipment Leases, Union Contracts, and Licenses and
Permits, together with all deposits made or held by or on behalf of Seller or
Operating Tenant thereunder.

“Operating Lease” means that certain lease between Seller, as landlord, and
Operating Tenant, as tenant, with respect to the Hotel.

“Operating Tenant” means Starwood, as tenant under the Operating Lease.

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s and Operating Tenant’s past custom and practice for the Business,
taking into account the facts and circumstances in existence from time to time.

“Permitted Exceptions” has the meaning set forth in Section 5.3.2.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company, association, joint venture, trust, estate,
Governmental Authority or other legal entity, in each case whether in its own or
a representative capacity.

“Personal Property” means the Property other than the Real Property.

 

7



--------------------------------------------------------------------------------

“PMIP Incentive Pay” means bonus and/or incentive compensation payable to
eligible managers employed at the Hotel as of the Closing Date payable in the
2012 calendar year that is based on the performance of the Hotel in the 2011
calendar year in accordance with Employers’ policies and procedures for
calculating and paying such bonus and/or incentive compensation.

“Plans and Specifications” has the meaning set forth in Section 2.1.15.

“Post Due Diligence Disclosure” has the meaning set forth in Section 16.14.

“Property” has the meaning set forth in Section 2.1.

“Property Condition Liabilities” has the meaning set forth in Section 2.3.

“Prorations” has the meaning set forth in Section 11.2.

“Purchase Price” has the meaning set forth in Section 3.1.

“Purchaser Closing Condition Failure” has the meaning set forth in Section 13.2.

“Purchaser Closing Conditions” has the meaning set forth in Section 9.2.

“Purchaser Closing Deliveries” has the meaning set forth in Section 10.3.2.

“Purchaser Default” has the meaning set forth in Section 13.3.

“Purchaser Documents” has the meaning set forth in Section 7.2.2.

“Purchaser Due Diligence Reports” has the meaning set forth in Section 4.1.4.

“Purchaser Indemnitees” means Purchaser, CHSP TRS Chicago LLC, Chesapeake
Lodging Trust and Chesapeake Lodging, L.P. and their respective Affiliates, and
each of their respective shareholders, members, partners, trustees,
beneficiaries, directors, officers and employees, and the successors, permitted
assigns, legal representatives, heirs and devisees of each of the foregoing.

“Purchaser’s Inspectors” has the meaning set forth in Section 4.1.2.

“Real Property” has the meaning set forth in Section 2.1.2.

“REIT Letter” means that certain Owner’s Unit Protection Letter to be executed
by Purchaser, CHSP TRS Chicago LLC (an Affiliate of Purchaser) and Starwood, and
delivered to and acknowledged by the Unite Here Union, as of the Closing Date,
pursuant to which Purchaser, CHSP TRS Chicago LLC and Starwood agree to certain
matters involving the Unite Here Union Union Contract.

“Retail Merchandise” has the meaning set forth in Section 2.1.7.

“Retained Liabilities” has the meaning set forth in Section 2.4.

“Seller Board Approval” has the meaning set forth in Section 4.2.1.

 

8



--------------------------------------------------------------------------------

“Seller Board Approval Notice” has the meaning set forth in Section 4.2.1.

“Seller Board Approval Period” has the meaning set forth in Section 4.2.1.

“Seller Closing Conditions” has the meaning set forth in Section 9.3.

“Seller Closing Deliveries” has the meaning set forth in Section 10.3.1.

“Seller Cure Period” has the meaning set forth in Section 13.2.

“Seller Default” has the meaning set forth in Section 13.1.

“Seller Documents” has the meaning set forth in Section 7.1.2.

“Seller Due Diligence Materials” has the meaning set forth in Section 4.1.3(a).

“Seller Employee Plans” means all plans and programs maintained by or on behalf
of Employer for the health, welfare or benefit of any Employees and/or their
respective spouses, dependents or other qualified beneficiaries, including,
without limitation, any employee plans maintained pursuant to Section 401(k) of
the Code.

“Seller Indemnitees” means Seller, Starwood, Operating Tenant, Manager, Employer
and their respective Affiliates, and each of their respective shareholders,
members, partners, trustees, beneficiaries, directors, officers and employees,
and the successors, permitted assigns, legal representatives, heirs and devisees
of each of the foregoing.

“Seller’s Possession” means in the physical possession of any officer or
employee of any Starwood Entity who has primary responsibility for the Business;
provided, however, that any reference in this Agreement to Seller’s Possession
of any documents or materials expressly excludes the possession of any such
documents or materials that (i) are legally privileged or constitute attorney
work product, (ii) are subject to a confidentiality agreement or to Applicable
Law prohibiting their disclosure by any Starwood Entity, or (iii) constitute
confidential internal assessments, reports, studies, memoranda, notes or other
correspondence prepared by or on behalf of any officer or employee of any
Starwood Entity.

“SIP Incentive Pay” means the quarterly bonus and/or incentive compensation
accrued or payable to eligible sales personnel employed at the Hotel as of the
Closing Date based on sales achieved during the applicable quarter in accordance
with Employer’s policies and procedures for calculating and paying such bonus
and/or incentive compensation.

“Starwood” means Starwood Hotels & Resorts Worldwide, Inc., a Maryland
corporation.

“Starwood Entity” means Starwood, Seller, Operating Tenant or any of their
respective Affiliates.

“Starwood Proprietary Marks” has the meaning set forth in Section 2.2.2.

“Starwood Proprietary Property” has the meaning set forth in Section 2.2.2.

 

9



--------------------------------------------------------------------------------

“Supplies” has the meaning set forth in Section 2.1.4.

“Survey Defects” has the meaning set forth in Section 5.3.1.

“Survival Period” has the meaning set forth in Section 15.1.1.

“Taxes” means any federal, state, local or foreign, real property, personal
property, sales, use, room, occupancy, ad valorem or similar taxes, assessments,
levies, charges or fees imposed by any Governmental Authority on any Starwood
Entity with respect to the Property or the Business, including, without
limitation, any interest, penalty or fine with respect thereto, but expressly
excluding any (i) federal, state, local or foreign income, capital gain, gross
receipts, capital stock, franchise, profits, estate, gift or generation skipping
tax, or (ii) transfer, documentary stamp, recording or similar tax, levy, charge
or fee incurred with respect to the transaction described in this Agreement.

“Tenant Leases” has the meaning set forth in Section 2.1.8.

“Third-Party Claim” means, (i) with respect to any Seller Indemnitee, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against such Seller Indemnitee by any Person which is not Purchaser
or an Affiliate of Purchaser, and (ii) with respect to any Purchaser Indemnitee,
any claim, demand, lawsuit, arbitration or other legal or administrative action
or proceeding against such Purchaser Indemnitee by any Person which is not
Seller or an Affiliate of Seller.

“Title and Survey Side Letter” has the meaning set forth in Section 5.3.1.

“Title Commitment” has the meaning set forth in Section 5.1.

“Title Company” means Chicago Title Insurance Company, through its offices at
171 North Clark Street, 04CI, Chicago, IL 60601-3294, Attention: Cindy Malone.

“Title Exceptions” has the meaning set forth in Section 5.3.1.

“Title Policy” has the meaning set forth in Section 5.4.

“Trade Payables” has the meaning set forth in Section 11.2.13.

“Union Contracts” has the meaning set forth in Section 2.1.11.

“Unite Here Union” has the meaning set forth in Section 2.1.11.

“Unpermitted Exceptions” has the meaning set forth in Section 5.3.1.

“Updated Survey” means that certain ALTA/ACSM Survey prepared by National Survey
Service, Inc., last revised on April 12, 2011, as Survey No. N-128530.

“Warranties” has the meaning set forth in Section 2.1.16.

 

10



--------------------------------------------------------------------------------

ARTICLE II

THE PROPERTY AND LIABILITIES

2.1 Description of the Property. Subject to the terms set forth in this
Agreement, at the Closing, Seller shall (and shall cause Operating Tenant to)
sell, convey, transfer, assign and deliver to Purchaser, and Purchaser shall
purchase and accept from Seller and Operating Tenant, all right, title and
interest of Seller and Operating Tenant, as the case may be, in and to the
property and assets set forth in this Section 2.1, but expressly excluding the
Excluded Property (collectively, the “Property”):

2.1.1. Land. The land described in Schedule 2.1.1, together with all appurtenant
easements and any other rights and interests appurtenant thereto (the “Land”);

2.1.2. Improvements. All buildings, structures and other improvements located on
or affixed to the Land and all fixtures on the Land which constitute real
property under Applicable Law (the “Improvements”; the Land and the Improvements
are referred to collectively herein as the “Real Property”);

2.1.3. FF&E. All fixtures (other than those which constitute Improvements),
furniture, furnishings, equipment, machinery, tools, vehicles, appliances, art
work and other items of tangible personal property which are located at the
Hotel and used exclusively in the Business, or ordered for future use at the
Hotel as of the Closing, other than the Supplies, IT Systems, F&B, Retail
Merchandise, Books and Records and Plans and Specifications (the “FF&E”);

2.1.4. Supplies. All china, glassware and silverware, linens, uniforms,
engineering, maintenance, cleaning and housekeeping supplies, matches and
ashtrays, soap and other toiletries, stationery, menus, directories and other
printed materials, and all other similar supplies and materials, which are
located at the Hotel or ordered for future use at the Hotel as of the Closing
(the “Supplies”);

2.1.5. IT Systems. All computer hardware, telecommunications and information
technology systems located at the Hotel, and all computer software used at the
Hotel (subject to the terms of the applicable license agreement), to the extent
the same are transferable or the Parties obtain any consent necessary to
effectuate such a transfer, but expressly excluding the Excluded IT Systems (the
“IT Systems”);

2.1.6. Food and Beverage. All food and beverages (alcoholic and non alcoholic)
which are located at the Hotel (whether opened or unopened), or ordered for
future use at the Hotel as of the Closing, including, without limitation, all
food and beverages located in the guest rooms, but expressly excluding any
alcoholic beverages to the extent the sale or transfer of the same is not
permitted under Applicable Law (the “F&B”);

2.1.7. Retail Merchandise. All merchandise located at the Hotel and held for
sale to guests and customers of the Hotel, or ordered for future sale at the
Hotel as of the Closing, including, without limitation, the inventory held for
sale in any gift shop, pro shop or newsstand operated by or on behalf of Seller
or Operating Tenant at the Hotel, but expressly excluding the F&B (the “Retail
Merchandise”);

 

11



--------------------------------------------------------------------------------

2.1.8. Tenant Leases. All leases, subleases, licenses, concessions and similar
agreements granting to any other Person the right to use or occupy any portion
of the Real Property, other than the Bookings, together with all security
deposits held by or on behalf of Seller or Operating Tenant thereunder, to the
extent the same and such security deposits are transferable or the Parties
obtain any consent necessary to effectuate such a transfer (the “Tenant
Leases”);

2.1.9. Equipment Leases. All leases and purchase money security agreements for
any equipment, machinery, vehicles, furniture or other personal property located
at the Hotel which are held by or on behalf of Seller or Operating Tenant and
used exclusively in the Business, together with all deposits made by or on
behalf of Seller or Operating Tenant thereunder, to the extent the same and such
deposits are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “Equipment Leases”);

2.1.10. Assigned Operating Agreements. All Operating Agreements other than the
National/Regional Operating Agreements, to the extent the same and the deposits
held thereunder are transferable or the Parties obtain any consent necessary to
effectuate such a transfer (the “Assigned Operating Agreements”).
Notwithstanding the foregoing, Purchaser acknowledges that (i) certain Operating
Agreements are in the name of Western Host, Inc., an Illinois corporation that
is an Affiliate of Seller, (ii) such Operating Agreements will continue to be
utilized in the Business at the Hotel after Closing, and Purchaser or its
Affiliate shall be responsible for all costs and expenses related thereto,
pursuant and subject to the terms of the New Management Agreement, and
(iii) such Operating Agreements shall be deemed assumed by Purchaser at the time
that the Liquor Licenses and Liquor-Related Licenses held by Western Host, Inc.
are transferred to Purchaser or its Affiliate or new Liquor Licenses and Liquor
Related Licenses are issued to Purchaser or its Affiliate;

2.1.11. Union Contracts. (i) That certain Agreement dated September 1, 2006 (or
any replacement thereof entered into after the Effective Date) with the Chicago
Joint Executive Board of the Unite Here, Local 1 and Unite Here, Local 450 (the
“Unite Here Union”) and (ii) that certain Collective Bargaining Agreement, dated
July 1, 2007, with the International Union of Operating Engineers, of Chicago,
Illinois and Vicinity, Local No. 399 (collectively, the “Union Contracts”);

2.1.12. Licenses and Permits. All licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Authority
(other than the Liquor Licenses and Liquor-Related Licenses, which are to remain
in the name of the holder of such licenses as of the Effective Date pursuant to
the terms of the New Management Agreement) which are held by or on behalf of
Seller or Operating Tenant with respect to the Hotel, including, without
limitation, the construction, use or occupancy of the Hotel or the Business,
together with any deposits made by or on behalf of Seller or Operating Tenant
thereunder, to the extent the same and such deposits are transferable or the
Parties obtain any consent necessary to effectuate such a transfer (the
“Licenses and Permits”);

 

12



--------------------------------------------------------------------------------

2.1.13. Intellectual Property. All trademarks, trade names, service marks and
other intellectual property rights set forth in Schedule 2.1.13 (the
“Intellectual Property”);

2.1.14. Books and Records. All books and records located at the Hotel which
relate exclusively to the Hotel or the Business, but expressly excluding (a) all
Hotel Guest Data and Information, and (b) all documents and other materials
which (i) are legally privileged or constitute attorney work product, (ii) are
subject to an Applicable Law or a confidentiality agreement prohibiting their
disclosure by any Starwood Entity, or (iii) constitute confidential internal
assessments, reports, studies, memoranda, notes or other correspondence prepared
by or on behalf of any officer or employee of any Starwood Entity, including,
without limitation, all (A) internal financial analyses, appraisals, tax
returns, financial statements, (B) corporate or other entity governance records,
(C) Employee personnel files, (D) any work papers, memoranda, analysis,
correspondence and similar documents and materials prepared by or for any
Starwood Entity in connection with the transaction described in this Agreement
(the “Books and Records”);

2.1.15. Plans and Specifications. All plans and specifications, blue prints,
architectural plans, engineering diagrams and similar items located at the Hotel
or in Seller’s or Operating Tenant’s possession which relate exclusively to the
Hotel, to the extent the same are transferable (the “Plans and Specifications”);

2.1.16. Warranties. All warranties and guaranties held by Seller or Operating
Tenant with respect to any Improvements or Personal Property, to the extent the
same are transferable or the Parties obtain any consent necessary to effectuate
such a transfer (the “Warranties”);

2.1.17. Bookings. All bookings and reservations for guest, conference and
banquet rooms or other facilities at the Hotel as of the Closing, together with
all deposits held by or on behalf of Seller or Operating Tenant with respect
thereto (the “Bookings”); and

2.1.18. Accounts Receivable. All Accounts Receivable (including the Guest
Ledger) as set forth in Section 11.3.

2.2 Excluded Property. Notwithstanding anything to the contrary in Section 2.1,
the property, assets, rights and interests set forth in this Section 2.2 (the
“Excluded Property”) shall not be transferred, assigned or conveyed to
Purchaser, and shall be excluded from the Property:

2.2.1. Cash. Except (i) for deposits expressly included in Section 2.1 and
(ii) to the extent that Seller has received a credit for all cash on hand or
deposit in any house bank at the Hotel pursuant to Section 11.2.14, all cash on
hand or on deposit in any house bank, operating account or other account or
reserve maintained in connection with the Business, together with any and all
credit card charges, checks and other instruments which any Starwood Entity has
submitted for payment as of the Closing;

 

13



--------------------------------------------------------------------------------

2.2.2. Starwood Proprietary Property. All (i) trademarks, trade names, service
marks, symbols, logos and other intellectual property rights held by any
Starwood Entity, except as set forth in Schedule 2.1.13 (the “Starwood
Proprietary Marks”); (ii) signs and other fixtures and personal property at the
Hotel which bear any of the Starwood Proprietary Marks; (iii) Starwood Entity
internal management, operational, employee and similar manuals, handbooks and
publications; and (iv) Starwood Entity centralized systems and programs used in
connection with the Business, including, without limitation, the (A) sales and
marketing, (B) Starwood Preferred Guest program, and (C) purchasing, systems and
programs (collectively, “Starwood Proprietary Property”). Notwithstanding the
foregoing, it is contemplated that after Closing certain of the Starwood
Proprietary Property will continue to be utilized in the Business at the Hotel
pursuant to and subject to the terms of the New Management Agreement;

2.2.3. National/Regional Operating Agreements. All Operating Agreements pursuant
to which goods, services, licenses or other items are provided to other hotels
which are owned, leased or operated by any Starwood Entity, in addition to the
Hotel (the “National/Regional Operating Agreements”). Notwithstanding the
foregoing, it is contemplated that after Closing certain of the
National/Regional Operating Agreements will continue to be utilized in the
Business at the Hotel pursuant to and subject to the terms of the New Management
Agreement;

2.2.4. Third-Party Property. Any fixtures, personal property or intellectual
property owned by (i) the lessor under any Equipment Leases (subject to
Purchaser’s rights under the Equipment Leases following the Closing), (ii) the
supplier, vendor, licensor or other party under any Operating Agreements or
Licenses and Permits, (iii) the tenant under any Tenant Leases, (iv) any
Employees, or (v) any guests or customers of the Hotel;

2.2.5. Hotel Guest Data and Information. All Hotel Guest Data and Information.
Notwithstanding the foregoing, it is contemplated that after Closing certain of
the Hotel Guest Data and Information will continue to be utilized in the
Business at the Hotel pursuant to and subject to the terms of the New Management
Agreement;

2.2.6. Excluded IT Systems. The computer hardware, telecommunications and
information technology systems, and computer software set forth in Schedule
2.2.6 (the “Excluded IT Systems”). Notwithstanding the foregoing, it is
contemplated that after Closing certain of the Excluded IT Systems will continue
to be utilized in the Business at the Hotel pursuant to and subject to the terms
of the New Management Agreement; and

2.2.7. Operating Lease. The Operating Lease, which shall be terminated by Seller
and Operating Tenant at Closing at Seller’s sole cost and expense, and Seller
shall provide the Title Company evidence of such termination that is sufficient
for the Title Company to remove any recorded documents pertaining to the
Operating Lease from the Title Policy.

2.3 Assumed Liabilities. At Closing, Purchaser shall assume (i) all Liabilities
arising from, relating to or in connection with the Property, the Hotel, or the
Business arising or accruing from and after the Closing Date and (ii) subject to
Seller’s express representations and warranties in Section 7.1, all Liabilities
with respect to the condition of the Property (regardless of whether such
condition existed prior to or exists after the Closing Date), including, without
limitation, the design, construction, engineering, maintenance and repair or
environmental condition of the Property, whether arising prior to or after the
Closing Date (the “Property Condition Liabilities”), but expressly excluding the
Retained Liabilities (collectively, the “Assumed Liabilities”). The rights and
obligations of the Parties under this Section 2.3 shall survive the Closing.

 

14



--------------------------------------------------------------------------------

2.4 Retained Liabilities. At Closing, Seller shall retain all Liabilities for
(i) any claim for personal injury to or property damage suffered by a Person
(other than any Purchaser Indemnitee) including any such personal injury or
property damage resulting from the condition of the Property, which injury or
damage occurred prior to the Closing Date and is based on any event which
occurred at the Hotel during the period of Seller’s or Operating Tenant’s
ownership of the Property, including, without limitation, the litigation
disclosed on Schedule 7.1.7, (ii) any Liabilities with respect to the Operating
Lease, and (iii) all other Liabilities arising from, relating to or in
connection with the Property, the Hotel or the Business arising or accruing
prior to the Closing Date, other than (A) the Property Condition Liabilities and
(B) Liabilities for which Purchaser has received a credit under Section 11.2
(collectively, the “Retained Liabilities”). The rights and obligations of the
Parties under this Section 2.4 shall survive the Closing.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Property is One Hundred
Twenty-Eight Million Eight Hundred Thousand and 00/100 Dollars ($128,800,000.00)
(the “Purchase Price”), which shall be adjusted at Closing for the Prorations
pursuant to Section 11.2, the Accounts Receivable pursuant to Section 11.3, and
as otherwise expressly provided in this Agreement.

3.2 Earnest Money.

3.2.1. Deposit of Earnest Money. Purchaser shall deposit with Escrow Agent the
amount of Ten Million and 00/100 Dollars ($10,000,000.00) (the “Deposit”) within
two (2) Business Days after the execution and delivery of this Agreement by the
Parties. The Deposit shall be held by Escrow Agent in escrow as earnest money
pursuant to the escrow agreement in the form attached hereto as Exhibit A, to be
entered into among Seller, Purchaser and Escrow Agent (the “Earnest Money Escrow
Agreement”), and delivered to Escrow Agent concurrently with the Deposit. If the
Purchaser terminates this Agreement pursuant to the Due Diligence Contingency in
accordance with Section 4.1.1, the Deposit shall be refunded to Purchaser in
accordance with Section 3.2.4. If Purchaser does not terminate this Agreement
pursuant to the Due Diligence Contingency, the Deposit shall be non refundable
to Purchaser, except as otherwise expressly provided in this Agreement.

3.2.2. Investment of Earnest Money. The Deposit shall be invested in accordance
with the Earnest Money Escrow Agreement upon Purchaser’s delivery of the
Deposit.

3.2.3. Disbursement of Earnest Money to Seller. At Closing, Purchaser shall
cause Escrow Agent to disburse the Earnest Money to Seller, and Purchaser shall
receive a credit against the Purchase Price in the amount of the Earnest Money
disbursed to Seller. If this Agreement is terminated for any reason and
Purchaser is not entitled to a refund of the Earnest Money under an express
provision of this Agreement, then Purchaser shall provide written notice to
Escrow Agent directing Escrow Agent to disburse the Earnest Money to Seller no
later than two (2) Business Days after such termination. This Section 3.2.3
shall survive the termination of this Agreement.

 

15



--------------------------------------------------------------------------------

3.2.4. Refund of Earnest Money to Purchaser. If this Agreement is terminated and
Purchaser is entitled to a refund of the Earnest Money (whether pursuant to the
Due Diligence Contingency in accordance with Section 4.1.1 or any other express
provision of this Agreement), then Seller shall provide written notice to Escrow
Agent directing Escrow Agent to disburse the Earnest Money to Purchaser;
provided, however, that Seller shall not be required to provide such notice
until the later of: (i) two (2) Business Days after Purchaser’s satisfaction of
its obligations under Sections 4.1.3(b) and 4.1.4, or (ii) if any event has
occurred or circumstance exists which would entitle any Seller Indemnitee to
indemnification pursuant to Section 4.1.5, then two (2) Business Days after the
resolution of such Indemnification Claim in accordance with Section 15.5,
provided, further, that if such Indemnification Claim is resolved in favor of
any Seller Indemnitee, then Seller shall have the right to direct Escrow Agent
to disburse to Seller the Earnest Money or any portion thereof which is
necessary to satisfy such Indemnification Claim. This Section 3.2.4 shall
survive the termination of this Agreement.

3.3 Payment of Purchase Price.

3.3.1. Payment at Closing. At Closing, Purchaser shall pay to Seller an amount
equal to the Purchase Price (as adjusted pursuant to Section 3.1), less the
Earnest Money disbursed to Seller. Purchaser shall cause the wire transfer of
funds to be received by Seller no later than 3:00 p.m. (Eastern Time) on the
Closing Date. If Seller receives the wire transfer of funds from Purchaser after
3:00 p.m. (Eastern Time) and is unable to reinvest such funds on the Closing
Date, then as a condition to the completion of the Closing, Purchaser shall pay
interest on the amount of such funds from the Closing Date until the next
Business Day at the “prime rate” charged by Seller’s bank.

3.3.2. Method of Payment. All amounts to be paid by Purchaser to Seller pursuant
to this Agreement shall be paid by wire transfer of immediately available U.S.
federal funds.

ARTICLE IV

CONTINGENCIES

4.1 Due Diligence.

4.1.1. Due Diligence Contingency. Purchaser shall have a period from the date of
the Letter of Intent until 5:00 p.m. (Eastern Time) on April 15, 2011 (the “Due
Diligence Period”), to perform its due diligence review of the Property and all
matters related thereto which Purchaser deems advisable, including, without
limitation, any engineering, environmental, title, survey, financial,
operational and legal compliance matters relating to the Property. If Purchaser,
in its sole discretion, is not satisfied with the results of its due diligence
review of the Property for any reason, Purchaser shall have the right to
terminate this Agreement by providing written notice to Seller prior to the
expiration of the Due Diligence Period (the “Due Diligence Contingency”). If
Purchaser terminates this Agreement pursuant to the Due Diligence Contingency in
accordance with this Section 4.1.1, then the Earnest Money shall be refunded to

 

16



--------------------------------------------------------------------------------

Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination. If Purchaser does not terminate this Agreement
pursuant to the Due Diligence Contingency in accordance with this Section 4.1.1,
Purchaser shall be deemed to have waived its rights to terminate this Agreement
pursuant to the Due Diligence Contingency.

4.1.2. Due Diligence Inspections. Purchaser shall have the right to perform such
examinations, tests, investigations and studies of the Property (the
“Inspections”) as Purchaser reasonably deems advisable, in accordance with this
Section 4.1.2. Purchaser may conduct the Inspections with its officers,
employees, contractors, consultants, agents or representatives (“Purchaser’s
Inspectors”); provided, however, that Purchaser shall cause the Purchaser’s
Inspectors to comply with the provisions regarding Confidential Information set
forth in Section 8.1. Seller shall provide reasonable access to the Property for
Purchaser’s Inspectors to perform the Inspections; provided, however, that
(i) Purchaser shall provide Seller with at least twenty four (24) hours prior
notice of each of the Inspections; (ii) Purchaser’s Inspectors shall be
accompanied by an employee, agent or representative of Seller; (iii) the
Inspections shall be conducted by Purchaser’s Inspectors on a Business Day
between 10:00 a.m. and 5:00 p.m. (local time); (iv) Purchaser’s Inspectors shall
not perform any drilling, coring or other invasive testing, without Seller’s
prior written consent, which consent may be withheld in Seller’s sole
discretion; (v) Purchaser’s right to perform the Inspections shall be subject to
the rights of tenants, guests and customers at the Hotel; and (vi) the
Inspections shall not unreasonably interfere with the Business, and Purchaser’s
Inspectors shall comply with Seller’s requests with respect to the Inspections
to minimize such interference.

4.1.3. Seller’s Due Diligence Materials.

(a) Purchaser acknowledges its receipt of the due diligence materials set forth
on the secure web site located at “http:\\dox.eastdilsecured.com” established by
Broker (the “Data Room Web Site”). Seller shall provide to Purchaser promptly
upon request by Purchaser, or make available to Purchaser at the Hotel for
review and copying by Purchaser, such additional due diligence materials in
Seller’s Possession relating to the Property which are reasonably requested by
Purchaser, and Purchaser agrees to acknowledge in writing, upon Seller’s
request, the receipt of any due diligence documents or materials delivered to
Purchaser. (All documents and materials provided by Seller to Purchaser pursuant
to the Letter of Intent, the Confidentiality Agreement or this Agreement
(including, without limitation, any and all documents and materials set forth on
the Data Room Web Site), together with any copies or reproductions of such
documents or materials, or any summaries, abstracts, compilations or other
analyses made by or for Purchaser based on the information in such documents or
materials, are referred to collectively herein as the “Seller Due Diligence
Materials”.)

(b) If this Agreement is terminated, Purchaser promptly shall (1) return all
original Seller Due Diligence Materials provided to Purchaser, and destroy all
other Seller Due Diligence Materials, (2) cause all Persons to whom Purchaser
has provided any Seller Due Diligence Materials to return any original Seller
Due Diligence Materials to Purchaser, and destroy all other Seller Due Diligence
Materials, and (3) certify to Seller that all original Seller Due Diligence
Materials have been returned to Seller and all other Seller Due Diligence
Materials have been destroyed.

 

17



--------------------------------------------------------------------------------

4.1.4. Purchaser’s Due Diligence Reports. If this Agreement is terminated,
Purchaser shall provide a copy to Seller of all final studies, reports and
assessments prepared by any Person for or on behalf of Purchaser (other than any
internal studies, reports and assessments or other privileged information
prepared by any of Purchaser’s employees, attorneys or accountants) in
connection with the Inspections (the “Purchaser Due Diligence Reports”). If
requested by Seller, Purchaser shall use commercially reasonable efforts to
obtain an original of any such Purchaser Due Diligence Reports for Seller,
together with a reliance letter in favor of Seller from the Person who prepared
such Purchaser Due Diligence Reports; provided, however, that Seller shall pay
for any fees, costs or expenses charged by such Person for such original
Purchaser Due Diligence Reports and/or reliance letters.

4.1.5. Release and Indemnification. Purchaser (for itself and all Purchaser
Indemnitees) hereby releases the Seller Indemnitees for any Indemnification Loss
incurred by any Purchaser Indemnitee arising from or in connection with the
Inspections (including, without limitation, any liens placed on the Property or
any other property owned by a Person other than Purchaser (including any
Excluded Property) as a result of such Inspections), except to the extent
resulting from Seller’s gross negligence or willful misconduct. Purchaser shall
defend, indemnify and hold harmless the Seller Indemnitees in accordance with
ARTICLE XV from and against any Indemnification Loss incurred by any Seller
Indemnitee arising from or in connection with the Inspections, except to the
extent resulting from Seller’s gross negligence or willful misconduct. At
Seller’s request, Purchaser, at its cost and expense, shall repair any damage to
the Property or any other property owned by a Person other than Purchaser
(including any Excluded Property) arising from or in connection with the
Inspections, and restore the Property or such other third party property
(including any Excluded Property) to the same condition as existed prior to such
Inspections, or replace the Property or such third party property with property
(including any Excluded Property) of the same quantity and quality. This
Section 4.1.5 shall survive the termination of this Agreement.

4.1.6. Insurance. Prior to commencing any Inspections, Purchaser shall provide
to Seller a certificate of insurance, in form and substance reasonably
satisfactory to Seller, evidencing that Purchaser maintains (i) commercial
general liability insurance in an amount no less than Five Million and 00/100
Dollars ($5,000,000.00), with an insurance company with a Best’s rating of no
less than A/VIII, insuring Purchaser against its indemnification obligations
under Section 4.1.5, and naming Seller and such other Persons designated by
Seller as an additional insured thereunder, and (ii) worker’s compensation
insurance in amount, form and substance required under Applicable Law.
Purchaser’s maintenance of such insurance policies shall not release or limit
Purchaser’s indemnification obligations under Section 4.1.5.

4.2 Board Approval.

4.2.1. Seller’s Board Approval. Purchaser acknowledges and agrees that Seller’s
obligations under this Agreement shall be subject to Seller’s obtaining the
approval of Seller’s board of directors or trustees (as the case may be) or a
duly authorized executive committee (the “Seller Board Approval”). Seller shall
provide written notice to Purchaser promptly upon obtaining the Seller Board
Approval (the “Seller Board Approval Notice”). If Seller does not provide the
Seller Board Approval Notice to Purchaser within ten (10) Business Days after
the expiration of the Due Diligence Period (the “Seller Board Approval Period”),
Seller shall be

 

18



--------------------------------------------------------------------------------

deemed not to have obtained the Seller Board Approval, and Seller and Purchaser
each shall have the right to terminate this Agreement after the expiration of
the Seller Board Approval Period by providing written notice to the other Party,
in which case the Earnest Money shall be refunded to Purchaser in accordance
with Section 3.2.4, and the Parties shall have no further rights or obligations
under this Agreement, except those which expressly survive such termination.
Notwithstanding the foregoing, if Seller provides the Seller Board Approval
Notice to Purchaser after the expiration of the Seller Board Approval Period and
prior to the termination of this Agreement by Purchaser pursuant to this
Section 4.2.1, then this contingency shall be deemed to be satisfied, and
neither Seller nor Purchaser thereafter shall have the right to terminate this
Agreement pursuant to this Section 4.2.1.

ARTICLE V

TITLE TO THE PROPERTY

5.1 Title Commitment. Purchaser acknowledges its receipt of a commitment for an
ALTA owner’s title insurance policy from the Title Company for the Real Property
dated March 2, 2011, as file number 1401 008819779 D2 (the “Title Commitment”),
together with a copy of all documents referenced therein obtained from the Title
Company.

5.2 Survey. Purchaser acknowledges its receipt of the Existing Survey and the
Updated Survey.

5.3 Exceptions to Title.

5.3.1. Unpermitted Exceptions. If Purchaser objects to any (a) liens,
encumbrances or other exceptions to title (the “Title Exceptions”) disclosed in
the Title Commitment, or (b) encroachments by improvements on adjoining
properties onto or over the Land, any encroachments of the Improvements onto or
over adjoining properties, setback lines or easements (to the extent in
violation thereof) or other survey defects (the “Survey Defects”) disclosed in
the Existing Survey or the Updated Survey, Purchaser shall confer with the Title
Company and Seller to attempt to agree on which shall constitute “unpermitted
exceptions” to title to the Real Property (the “Unpermitted Exceptions”) prior
to the expiration of the Due Diligence Period; provided, however, that (i) the
rights and interests of customers and guests at the Hotel to occupy rooms on a
transient license basis, (ii) the rights of tenants under the Tenant Leases, as
tenants only, pursuant to the Tenant Leases, and (iii) all liens and
encumbrances caused or created by any Purchaser Indemnitee shall in no event
constitute Unpermitted Exceptions. Notwithstanding the foregoing, Seller agrees
that the following shall constitute Unpermitted Exceptions: (i) any mortgages,
deeds of trust or other security interests for any financing incurred by Seller
which is not assumed by Purchaser under this Agreement, (ii) Taxes which
constitute Title Exceptions which would be delinquent if unpaid at Closing;
provided, however, that if any such Taxes are payable in installments, such
obligation shall apply only to the extent such installments would be delinquent
if unpaid at Closing, and (iii) any other Title Exceptions objected to by
Purchaser which may be removed in accordance with its terms by payment of a
liquidated amount which in the aggregate do not exceed Ten Thousand and 00/100
Dollars ($10,000.00). If the Parties agree on which Title Exceptions and Survey
Defects shall constitute the Unpermitted Exceptions, the Parties shall enter
into a side letter agreement with the Title Company setting forth which Title
Exceptions and Survey Defects shall constitute the

 

19



--------------------------------------------------------------------------------

Unpermitted Exceptions (the “Title and Survey Side Letter”). If the Parties
cannot agree on which Title Exceptions and Survey Defects shall constitute the
Unpermitted Exceptions, Purchaser’s sole and exclusive remedy shall be to
terminate this Agreement pursuant to the Due Diligence Contingency.

5.3.2. Permitted Exceptions. Except as provided in Section 5.3.3 below, all
Title Exceptions and Survey Defects other than those expressly set forth in the
Title and Survey Side Letter or in Section 5.3.1 shall constitute “permitted
exceptions” to title to the Real Property (the “Permitted Exceptions”).

5.3.3. Updated Title Commitment or Survey. If any update of the Title Commitment
delivered to Purchaser after the expiration of the Due Diligence Period
discloses any Title Exception which is not disclosed in a Title Commitment
provided to Purchaser prior to the expiration of the Due Diligence Period (a
“New Title Exception”), or any update of the Existing Survey or the Updated
Survey delivered to Purchaser after the expiration of the Due Diligence Period
discloses any Survey Defect which is not disclosed in the Existing Survey or the
Updated Survey (a “New Survey Defect”), and (i) Purchaser otherwise did not have
Knowledge of such New Title Exception or New Survey Defect prior to the
expiration of the Due Diligence Period, (ii) such New Title Exception or New
Survey Defect would have an adverse effect on the ownership of the Property or
operation of the Hotel after the Closing, and (iii) such New Title Exception or
New Survey Defect was not caused by Purchaser or any Person on behalf of
Purchaser, then Purchaser shall have the right to request Seller to remove or
cure such New Title Exception or New Survey Defect at or prior to Closing by
providing written notice to Seller within the earlier of: (A) five (5) Business
Days after receiving such update of the Title Commitment or update of the
Updated Survey, or (B) the Closing (the “New Title and Survey Objection
Notice”). If Purchaser provides a New Title and Survey Objection Notice to
Seller, Seller may elect, by providing written notice (the “New Title and Survey
Election Notice”) to Purchaser within the earlier of five (5) Business Days
after Seller’s receipt of such New Title and Survey Objection Notice or the
Closing, (1) to accept such New Title Exception or New Survey Defect as an
additional Unpermitted Exception to be removed or cured at or prior to Closing,
or (2) not to remove or cure such New Title Exception or New Survey Defect. If
Seller does not provide a New Title and Survey Election Notice to Purchaser
within such time period, then Seller shall be deemed to have elected not to
remove or cure such New Title Exception or New Survey Defect as an Unpermitted
Exception pursuant to clause (2) of the preceding sentence. If Seller elects or
is deemed to have elected not to remove or cure a New Title Exception or New
Survey Defect, then Purchaser shall have the right to elect, by providing
written notice (the “New Title and Survey Response Notice”) to Seller within the
earlier of ten (10) Business Days after Purchaser’s receipt of the New Title and
Survey Election Notice or the Closing to (I) terminate this Agreement, in which
case the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination, or (II)
proceed to Closing pursuant to this Agreement and accept title to the Real
Property subject to such New Title Exception or New Survey Defect which
thereafter shall be deemed to constitute a Permitted Exception, without any
credit against the Purchase Price for such New Title Exception or New Survey
Defect. If Purchaser does not provide a New Title and Survey Response Notice to
Seller within such time period, Purchaser shall be deemed to have elected to
proceed to Closing pursuant to clause (II) of the preceding sentence.

 

20



--------------------------------------------------------------------------------

5.3.4. Removal of Unpermitted Exceptions. Seller shall have no obligation to
cure any Title Exceptions or Survey Defects other than the Unpermitted
Exceptions as set forth in the Title and Survey Side Letter or any New Title and
Survey Election Notice. Seller may cure any Unpermitted Exception by removing
such Unpermitted Exception from title or causing the Title Company to commit to
remove or insure over such Unpermitted Exception in the Title Policy at any time
prior to or at Closing. If the Title Company does not agree to remove or insure
over any Unpermitted Exception in the Title Policy, but another nationally
recognized title insurance company is willing to issue the Title Policy without
such Unpermitted Exception in the Title Policy, then Seller shall have the right
to obtain, and Purchaser shall accept, a Title Policy from such other title
insurance company which otherwise shall satisfy the requirements of Section 5.4,
in which case the term “Title Company” shall be deemed to refer to such other
title insurance company for all purposes in this Agreement.

5.3.5. Extension of Closing Date. If Seller determines that it will be unable to
remove or cure any Unpermitted Exceptions prior to Closing, Seller shall have
the right, but not the obligation, to postpone the Closing one time for up to
thirty (30) days by providing written notice to Purchaser no later than three
(3) Business Days prior to the then scheduled closing date.

5.4 Title Policy. At Closing, Seller shall use commercially reasonable efforts
to cause the Title Company to issue an owner’s title insurance policy to
Purchaser (which may be in the form of a mark up of the Title Commitment or the
issuance of a pro forma policy issued by the Title Company) in accordance with
the Title Commitment, insuring Purchaser’s title to the Real Property as of the
Closing Date, subject to the Permitted Exceptions (the “Title Policy”).

5.5 Conveyance of the Property. At Closing, Seller shall convey the Real
Property subject to (i) all Permitted Exceptions, and (ii) all Unpermitted
Exceptions which are cured by causing the Title Company to remove or insure over
such Unpermitted Exceptions in the Title Policy, but which otherwise are not
removed from title.

5.6 Liability under Deed. Purchaser agrees that if Purchaser has any right or
claim against Seller pursuant to the Deed delivered by Seller to Purchaser,
Purchaser shall exhaust all of its rights and remedies against the Title Company
pursuant to the Title Policy prior to bringing any claim or action against
Seller in respect of such warranties. This Section 5.6 shall survive the
Closing.

ARTICLE VI

CONDITION OF THE PROPERTY

6.1 PROPERTY SOLD “AS IS”. PURCHASER ACKNOWLEDGES AND AGREES THAT (A) THE
PURCHASE OF THE PROPERTY SHALL BE ON AN “AS IS”, “WHERE IS”, “WITH ALL FAULTS”
BASIS, SUBJECT TO ORDINARY WEAR AND TEAR FROM THE EFFECTIVE DATE UNTIL CLOSING,
AND (B) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER SELLER NOR ANY
OTHER STARWOOD ENTITY HAS ANY OBLIGATION TO REPAIR ANY DAMAGE TO OR DEFECT IN
THE PROPERTY, REPLACE ANY OF THE PROPERTY OR OTHERWISE REMEDY ANY MATTER
AFFECTING THE CONDITION OF THE PROPERTY. NOTWITHSTANDING THE FOREGOING, NOTHING
IN THIS SECTION 6.1 SHALL OBLIGATE PURCHASER TO CLOSE THE TRANSACTIONS
CONTEMPLATED IN THIS AGREEMENT IF ANY OF THE PURCHASER CLOSING CONDITIONS ARE
NOT SATISFIED AT THE CLOSING.

 

21



--------------------------------------------------------------------------------

6.2 LIMITATION ON REPRESENTATIONS AND WARRANTIES. PURCHASER ACKNOWLEDGES AND
AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER
SELLER, STARWOOD, MANAGER, OPERATING TENANT, EMPLOYER OR ANY OF THEIR
AFFILIATES, NOR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS, WRITTEN OR ORAL, EXPRESS OR IMPLIED, ARISING BY
OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY REPRESENTATION OR
WARRANTY AS TO (A) THE CONDITION, SAFETY, QUANTITY, QUALITY, USE, OCCUPANCY OR
OPERATION OF THE PROPERTY, (B) THE PAST, PRESENT OR FUTURE REVENUES OR EXPENSES
WITH RESPECT TO THE PROPERTY OR THE BUSINESS, (C) THE COMPLIANCE OF THE PROPERTY
OR THE BUSINESS WITH ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE
LAW, INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990,
(D) THE ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET
FORTH IN THE SELLER DUE DILIGENCE MATERIALS PROVIDED TO PURCHASER WHICH WERE
PREPARED FOR OR ON BEHALF OF SELLER, OR (E) ANY OTHER MATTER RELATING TO SELLER,
THE PROPERTY OR THE BUSINESS.

6.3 RELIANCE ON DUE DILIGENCE. PURCHASER ACKNOWLEDGES AND AGREES THAT:

(A) PURCHASER SHALL HAVE HAD THE OPPORTUNITY TO CONDUCT ALL DUE DILIGENCE
INSPECTIONS OF THE PROPERTY AND THE BUSINESS AS OF THE EXPIRATION OF THE DUE
DILIGENCE PERIOD, INCLUDING REVIEWING ALL SELLER DUE DILIGENCE MATERIALS AND
OBTAINING ALL INFORMATION WHICH IT DEEMS NECESSARY TO MAKE AN INFORMED DECISION
AS TO WHETHER IT SHOULD PROCEED WITH THE PURCHASE OF THE PROPERTY AND THE
BUSINESS;

(B) PURCHASER SHALL BE DEEMED TO BE SATISFIED WITH THE RESULTS OF ITS DUE
DILIGENCE REVIEW OF THE PROPERTY AND THE BUSINESS UPON THE EXPIRATION OF THE DUE
DILIGENCE PERIOD;

(C) PURCHASER WILL BE RELYING ONLY ON ITS DUE DILIGENCE INSPECTIONS OF THE
PROPERTY, ITS REVIEW OF THE SELLER DUE DILIGENCE MATERIALS AND THE
REPRESENTATIONS, WARRANTIES AND COVENANTS EXPRESSLY MADE BY SELLER OR ANY
AFFILIATE THEREOF IN THIS AGREEMENT IN PURCHASING THE PROPERTY; AND

 

22



--------------------------------------------------------------------------------

(D) PURCHASER WILL NOT BE RELYING ON ANY STATEMENT MADE OR INFORMATION PROVIDED
TO PURCHASER BY SELLER (EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
MADE BY SELLER IN THIS AGREEMENT) OR ANY OTHER STARWOOD ENTITY, OR ANY OF THEIR
RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS, TRUSTEES, BENEFICIARIES, DIRECTORS,
MANAGERS, OFFICERS, EMPLOYEES, ATTORNEYS, ACCOUNTANTS, CONTRACTORS, CONSULTANTS,
AGENTS OR REPRESENTATIVES, OR ANY PERSON PURPORTING TO REPRESENT ANY OF THE
FOREGOING.

6.4 RELEASE OF SELLER FOR VIOLATIONS OF APPLICABLE LAW. NOTWITHSTANDING ANY
INDEMNIFICATION OBLIGATION OF SELLER UNDER THIS AGREEMENT, PURCHASER (FOR ITSELF
AND ALL PURCHASER INDEMNITEES) DOES HEREBY FOREVER RELEASE AND DISCHARGE THE
SELLER INDEMNITEES FROM ANY AND ALL VIOLATIONS OF APPLICABLE LAW INCLUDING,
WITHOUT LIMITATION VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990 AND
ALL ENVIRONMENTAL CLAIMS AND ENVIRONMENTAL LIABILITIES, WHETHER NOW KNOWN OR
UNKNOWN TO PURCHASER; PROVIDED, HOWEVER, THAT SUCH RELEASE AND DISCHARGE SHALL
NOT APPLY TO ANY INDEMNIFICATION OBLIGATION OF SELLER TO THE EXTENT RESULTING
FROM A BREACH OF SELLER’S REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION
7.1.6 OR 7.1.10 OR TO SELLER’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THE
RETAINED LIABILITIES. PURCHASER COVENANTS AND AGREES NOT TO SUE SELLER AND THE
SELLER INDEMNITEES AND RELEASES SELLER AND THE SELLER INDEMNITEES OF AND FROM
AND WAIVES ANY CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION, ANY
STRICT LIABILITY CLAIM OR CAUSE OF ACTION OR CONTRACTUAL AND/OR STATUTORY
ACTIONS FOR CONTRIBUTION OR INDEMNITY, THAT PURCHASER MAY HAVE AGAINST SELLER OR
ANY OF THE SELLER INDEMNITEES UNDER ANY ENVIRONMENTAL LAWS, NOW EXISTING OR
HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL CLAIMS,
ENVIRONMENTAL LIABILITIES, ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS,
IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE ENVIRONMENTAL LAWS, OR BY VIRTUE OF ANY COMMON LAW RIGHT, NOW
EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CLAIMS, ENVIRONMENTAL
LIABILITIES, ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER,
ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY.

6.5 SURVIVAL. THIS ARTICLE VI SHALL SURVIVE THE CLOSING.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

7.1 Seller’s Representations and Warranties. To induce Purchaser to enter into
this Agreement and to consummate the transaction described in this Agreement,
Seller hereby makes the express representations and warranties in this
Section 7.1, upon which Seller acknowledges and agrees that Purchaser is
entitled to rely.

7.1.1. Organization and Power. Seller is duly incorporated or formed (as the
case may be), validly existing, in good standing in the jurisdiction of its
incorporation or formation, and is qualified to do business in the jurisdiction
in which the Property is located, and has all requisite power and authority to
own the Property and conduct the Business as currently owned and conducted.

7.1.2. Authority and Binding Obligation. Subject to the Seller Board Approval,
(i) Seller has full power and authority to execute and deliver this Agreement
and all other documents to be executed and delivered by Seller pursuant to this
Agreement (the “Seller Documents”), and to perform all obligations of Seller
under each of the Seller Documents, (ii) the execution and delivery by the
signer on behalf of Seller of each of the Seller Documents, and the performance
by Seller of its obligations under each of the Seller Documents, has been duly
and validly authorized by all necessary action by Seller, and (iii) each of the
Seller Documents, when executed and delivered, will constitute the legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
its terms, except to the extent Purchaser itself is in default thereunder.

7.1.3. Consents and Approvals; No Conflicts. Subject to the Seller Board
Approval, the approval of the appropriate Governmental Authorities in connection
with the transfer of the Licenses and Permits, and the recordation of any Seller
Documents as appropriate, and except as disclosed in Schedule 7.1.3, (i) no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or other Person is necessary for execution or delivery by
Seller of any of the Seller Documents, or the performance by Seller of any of
its obligations under any of the Seller Documents or the consummation by Seller
of the transaction described in this Agreement, except to the extent the failure
to obtain such permit, authorization, consent or approval would not have a
material adverse effect on the Property, the Business, or Seller’s ability to
consummate the transaction described in this Agreement, and (ii) neither the
execution and delivery by Seller of any of the Seller Documents, nor the
performance by Seller of any of its obligations under any of the Seller
Documents, nor the consummation by Seller of the transaction described in this
Agreement, will: (A) violate any provision of Seller’s organizational or
governing documents; (B) violate any Applicable Law to which Seller or the
Property is subject; (C) result in a violation or breach of, or constitute a
default under any of the Material Contracts, except to the extent such
violation, breach or default would not have a material adverse effect on the
Property, the Business, or Seller’s ability to consummate the transaction
described in this Agreement, or (D) result in the creation or imposition of any
lien or encumbrance on the Property or any portion thereof.

7.1.4. Title to Personal Property. Except as set forth in Schedule 7.1.4, Seller
and Operating Tenant collectively have good and valid title to all tangible
Personal Property, which shall be free and clear of all liens and encumbrances
as of the Closing except for the Equipment Leases which shall be subject only to
the ownership interest of the lessor thereunder.

7.1.5. Condemnation. Neither Seller nor Operating Tenant has received any
written notice of any pending condemnation proceeding or other proceeding in
eminent domain, and to Seller’s Knowledge, no such condemnation proceeding or
eminent domain proceeding is threatened affecting the Property or any portion
thereof.

 

24



--------------------------------------------------------------------------------

7.1.6. Compliance with Applicable Law. Except as set forth in Schedule 7.1.6,
neither Seller nor Operating Tenant has received any written notice of a
violation of any Applicable Law with respect to the Property which has not been
cured or dismissed.

7.1.7. Litigation. Except as set forth in Schedule 7.1.7, neither Seller nor
Operating Tenant has (i) been served with any court filing in any litigation
with respect to the Property or the Business in which Seller or Operating Tenant
is named a party which has not been resolved, settled or dismissed, or
(ii) received written notice of any claim, charge or complaint from any
Governmental Authority or other Person pursuant to any administrative,
arbitration or similar adjudicatory proceeding with respect to the Property or
the Business which has not been resolved, settled or dismissed.

7.1.8. Employees.

(a) Union Contracts. Except for the Union Contracts, neither Seller nor
Operating Tenant is a party to any collective bargaining agreement with any
labor union with respect to the Employees. Seller has delivered, or caused to be
delivered, to Purchaser a true, correct and complete copy of each of the Union
Contracts.

(b) Employment Agreements. Except for the Union Contracts, no Starwood Entity is
a party to any written employment or compensation agreements with any of the
Employees, other than Employer’s standard offer letters for at-will employment.

(c) Multiemployer Plans. The sale of the Hotel pursuant to this Agreement does
not trigger any withdrawal liability under any Multiemployer Plans for the
benefit of the Employees under the Union Contracts.

7.1.9. Taxes. Except as disclosed in Schedule 7.1.9, (i) all Taxes which would
be delinquent if unpaid will be paid in full or prorated at Closing as part of
the Prorations pursuant to Section 11.2; provided, however, that if any Taxes
are payable in installments, such representation and warranty shall apply only
to such installments which would be delinquent if unpaid at Closing, (ii) Seller
has not received any written notice for an audit of any Taxes which has not been
resolved or completed, and (iii) Seller is not currently contesting any Taxes.

7.1.10. Licenses and Permits. Seller has made available to Purchaser a true and
complete copy of the Licenses and Permits. Except as set forth in Schedule
7.1.10, Seller has not received any written notice from any Governmental
Authority or other Person of (i) any violation, suspension, revocation or non
renewal of any Licenses and Permits with respect to the Property or the Business
that has not been cured or dismissed, or (ii) any failure by Seller to obtain
any Licenses and Permits required for the Property or the Business that has not
been cured or dismissed.

7.1.11. Tenant Leases. Schedule 7.1.11 sets forth a correct and complete list of
the Tenant Leases, and Seller has made available to Purchaser a true and
complete copy of the Tenant Leases. Except as set forth in Schedule 7.1.11,
(i) neither Seller nor Operating Tenant has given or received any written notice
of any breach or default under any of the Tenant Leases which has not been cured
and (ii) to Seller’s Knowledge, the Tenant Leases have not been terminated and
remain in effect.

 

25



--------------------------------------------------------------------------------

7.1.12. Material Contracts. Schedule 7.1.12 sets forth a correct and complete
list of the Material Contracts, and Seller has made available to Purchaser a
true and complete copy of the Material Contracts. Except as set forth on
Schedule 7.1.12, (i) neither Seller nor Operating Tenant has given or received
any written notice of any breach or default under any of the Material Contracts
which has not been cured and (ii) to Seller’s Knowledge, the Material Contracts
have not been terminated and remain in effect.

7.1.13. Management Agreements. Seller is not a party to any management or
franchise agreements with respect to the Hotel.

7.1.14. Finders and Investment Brokers. Except for the Broker, Seller has not
dealt with any Person who has acted, directly or indirectly, as a broker,
finder, financial adviser or in such other capacity for or on behalf of Seller
in connection with the transaction described by this Agreement in a manner which
would entitle such Person to any fee or commission in connection with this
Agreement or the transaction described in this Agreement.

7.1.15. Foreign Person. Seller is a “United States person” (as defined in
Section 7701(a)(30)(B) or (C) of the Code) for the purposes of the provisions of
Section 1445(a) of the Code.

7.1.16. Insurance. Schedule 7.1.16 sets forth a correct and complete list of
each insurance policy maintained by Seller with respect to the Property and the
Business as of the Effective Date.

7.1.17. Bankruptcy. Seller has not filed any petition in bankruptcy or other
insolvency proceedings or proceedings for reorganization of Seller or for the
appointment of a receiver or trustee for all or any substantial part of the
Property, nor has Seller made any assignment for the benefit of its creditors or
filed a petition for an arrangement, or entered into an arrangement with
creditors or filed a petition for an arrangement with creditors or otherwise
admitted in writing its inability to pay its debt as they become due.

Notwithstanding the foregoing, if Purchaser has Knowledge of a breach of any
representation or warranty made by Seller in this Agreement prior to (i) the
expiration of the Due Diligence Period, and Purchaser nevertheless elects not to
terminate this Agreement pursuant to the Due Diligence Contingency, or
(ii) Closing, and Purchaser nevertheless proceeds to close the transaction
described in this Agreement, such representation or warranty by Seller shall be
deemed to be qualified or modified to reflect Purchaser’s Knowledge of such
breach.

7.2 Purchaser’s Representations and Warranties. To induce Seller to enter into
this Agreement and to consummate the transaction described in this Agreement,
Purchaser hereby makes the representations and warranties in this Section 7.2,
upon which Purchaser acknowledges and agrees that Seller is entitled to rely.

 

26



--------------------------------------------------------------------------------

7.2.1. Organization and Power. Purchaser is duly incorporated or formed (as the
case may be), validly existing and in good standing under the laws of the State
of Delaware, and has all requisite power and authority to own, lease and operate
its properties and to carry on its business as currently being conducted.

7.2.2. Authority and Binding Obligation. (i) Purchaser has full power and
authority to execute and deliver this Agreement and all other documents to be
executed and delivered by Purchaser pursuant to this Agreement (the “Purchaser
Documents”), and to perform all obligations of Purchaser arising under each of
the Purchaser Documents, (ii) the execution and delivery by the signer on behalf
of Purchaser of each of the Purchaser Documents, and the performance by
Purchaser of its obligations under each of the Purchaser Documents, has been
duly and validly authorized by all necessary action by Purchaser, and (iii) each
of the Purchaser Documents, when executed and delivered, will constitute the
legal, valid and binding obligations of Purchaser enforceable against Purchaser
in accordance with its terms, except to the extent Seller itself is in default
thereunder.

7.2.3. Consents and Approvals; No Conflicts. Subject to the recordation of the
Purchaser Documents, as appropriate, and the approval of the appropriate
Governmental Authorities in connection with the transfer of the Licenses and
Permits, (i) no filing with, and no permit, authorization, consent or approval
of, any Governmental Authority or other Person is necessary for the execution or
delivery by Purchaser of any of the Purchaser Documents, the performance by
Purchaser of any of its obligations under any of the Purchaser Documents, or the
consummation by Purchaser of the transaction described in this Agreement, and
(ii) neither the execution and delivery by Purchaser of any of the Purchaser
Documents, nor the performance by Purchaser of any of its obligations under any
of the Purchaser Documents, nor the consummation by Purchaser of the transaction
described in this Agreement, will: (A) violate any provision of the
organizational or governing documents of Purchaser; (B) violate any Applicable
Law to which Purchaser is subject; or (C) result in a violation or breach of or
constitute a default under any material contract, agreement or other instrument
or obligation to which Purchaser is a party or by which any of Purchaser’s
properties are subject.

7.2.4. Finders and Investment Brokers. Except for Broker, Purchaser has not
dealt with any Person who has acted, directly or indirectly, as a broker,
finder, financial adviser or in such other capacity for or on behalf of
Purchaser in connection with the transaction described by this Agreement in any
manner which would entitle such Person to any fee or commission in connection
with this Agreement or the transaction described in this Agreement.

7.2.5. No Violation of Anti-Terrorism Laws. None of Purchaser’s property or
interests is subject to being “blocked” under any Anti-Terrorism Laws, and
neither Purchaser nor any Person holding any direct or indirect interest in
Purchaser is in violation of any Anti-Terrorism Laws.

Notwithstanding the foregoing, if Seller has Knowledge prior to Closing of a
breach of any representation or warranty made by Purchaser in this Agreement and
Seller nevertheless elects to close the transaction described in this Agreement,
such representation or warranty by Purchaser shall be deemed to be qualified or
modified to reflect Seller’s Knowledge of such breach.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

8.1 Confidentiality.

8.1.1. Disclosure of Confidential Information. Seller and Purchaser shall keep
confidential and not make any public announcement or disclose to any Person the
existence or any terms of this Agreement or any information disclosed by the
Inspections or in the Seller Due Diligence Materials, the Purchaser Due
Diligence Reports or any other documents, materials, data or other information
with respect to the Property or the Business which is not generally known to the
public (the “Confidential Information”). Notwithstanding the foregoing, Seller
and Purchaser shall be permitted to (i) disclose any Confidential Information to
the extent required under Applicable Law, and (ii) disclose any Confidential
Information to any Person on a “need to know” basis, such as their respective
shareholders, partners, members, trustees, beneficiaries, directors, officers,
employees, attorneys, consultants, engineers, surveyors, lenders, investors,
managers, franchisors and such other Persons whose assistance is required to
consummate the transactions described in this Agreement; provided, however, that
Seller or Purchaser (as the case may be) shall (A) advise such Person of the
confidential nature of such Confidential Information, and (B) use commercially
reasonable efforts to cause such Person to maintain the confidentiality of such
Confidential Information.

8.1.2. Public Announcements. Notwithstanding Section 8.1.1, a Party shall have
the right to make a public announcement regarding the transaction described in
this Agreement, provided that Seller and Purchaser shall approve the form and
substance of any such public announcement, which approval shall not be
unreasonably withheld, conditioned or delayed, except if a Party is required to
make a public announcement under Applicable Law, in which case no such approval
by the other Party shall be required but such Party shall consult with the other
Party regarding the form and substance of such public announcement.

8.1.3. Communication with Governmental Authorities. Without limiting the
generality of the provisions in Section 8.1.1, Purchaser shall not, through its
officers, employees, managers, contractors, consultants, agents, representatives
or any other Person (including, without limitation, Purchaser’s Inspectors),
directly or indirectly, communicate with any Governmental Authority or any
official, employee or representative thereof, involving any matter with respect
to the Property or the Business prior to the expiration of the Due Diligence
Period.

8.1.4. Communication with Employees. Without limiting the generality of the
provisions in Section 8.1.1, Purchaser shall not, through its officers,
employees, managers, contractors, consultants, agents, representatives or any
other Person (including, without limitation, Purchaser’s Inspectors), directly
or indirectly, communicate with any Employees or any Person representing any
Employees involving any matter with respect to the Property or the Business, the
Employees or this Agreement, other than Cynthia Potter, without Seller’s prior
written consent, which consent may be withheld in Seller’s sole discretion,
unless such communication is arranged by Seller.

 

28



--------------------------------------------------------------------------------

8.1.5. Union Notification. Notwithstanding any other provision of this
Section 8.1 to the contrary, Seller shall have the right to notify the unions
under the Union Contracts of the transaction contemplated by this Agreement (and
a copy of this Agreement) to the extent required by the terms and conditions of
the Union Contracts.

8.2 Conduct of the Business.

8.2.1. Operation in Ordinary Course of Business. From the expiration of the Due
Diligence Period until the Closing or earlier termination of this Agreement,
except as otherwise provided in this Agreement, Seller shall (and shall cause
Operating Tenant to) conduct the Business in the Ordinary Course of Business,
including, without limitation, (i) maintaining the inventories of FF&E,
Supplies, F&B and Retail Merchandise at levels maintained in the Ordinary Course
of Business, (ii) performing maintenance and repairs for the Real Property and
tangible Personal Property in the Ordinary Course of Business; and
(iii) maintaining insurance coverages consistent with Starwood’s risk management
policies for its owned hotels.

8.2.2. Contracts. From the expiration of the Due Diligence Period until the
Closing or earlier termination of this Agreement, Seller shall not (and shall
not permit Operating Tenant to), without Purchaser’s prior written consent which
shall not be unreasonably withheld, conditioned or delayed, (i) amend, extend,
renew or terminate any existing Tenant Leases, Material Contracts or Licenses
and Permits, except in the Ordinary Course of Business, or (ii) enter into any
new Tenant Leases or Material Contracts, unless such new Tenant Leases or
Material Contracts are terminable by Purchaser without any termination fee upon
not more than thirty (30) days notice.

8.3 Licenses and Permits. Purchaser shall be responsible for obtaining the
transfer of all Licenses and Permits (to the extent transferable) or the
issuance of new licenses and permits, other than the Liquor Licenses, which
shall remain in the name of a Starwood Entity subject to the terms of the New
Management Agreement. Purchaser, at its cost and expense, shall submit all
necessary applications and other materials to the appropriate Governmental
Authority and take such other actions to effect the transfer of Licenses and
Permits or issuance of new licenses and permits as of the Closing, and Seller
shall use commercially reasonable efforts (at no cost or expense to Seller other
than any de minimis cost or expense or any cost or expense which Purchaser
agrees in writing to reimburse) to cooperate with Purchaser to cause the
Licenses and Permits to be transferred or new licenses and permits to be issued
to Purchaser. Notwithstanding anything to the contrary in this Section 8.3,
Purchaser shall not communicate, file any application or otherwise commence any
procedure or proceeding with any Governmental Authority for the transfer of any
Licenses or Permits or issuance or new licenses and permits, or post any notices
at the Hotel or publish any notices required for the transfer of the Licenses or
Permits or issuance of new licenses and permits prior to the expiration of the
Due Diligence Period. If this Agreement is terminated and Purchaser has filed an
application or otherwise commenced the processing of obtaining new licenses and
permits, Purchaser shall withdraw all such applications and cease all other
activities with respect to such new licenses and permits.

 

29



--------------------------------------------------------------------------------

8.4 Employees.

8.4.1. Retention of Employees. Purchaser acknowledges that the Closing shall not
result in a termination of any of the Employees, and the terms of employment of
such Employees shall be in accordance with the New Management Agreement,
including the maintenance of all existing seniorities and benefits.

8.4.2. Compensation of Employees. The employment of the Employees following
Closing shall be on the same terms of employment including, without limitation,
salaries and wages, and with such health, welfare and other benefits as provided
to such Employees and their spouses, dependents and other qualified
beneficiaries as applicable to Operated Brand Hotels (as defined in the New
Management Agreement), and otherwise in accordance with the New Management
Agreement.

8.4.3. Accrued Vacation Pay. Seller shall deliver to Purchaser at Closing a
schedule (the “Accrued Vacation Pay Schedule”) listing the dollar amount of
Accrued Vacation Pay for each Employee with a balance of the Accrued Vacation
Pay as of the Closing Date. Seller shall fund to Manager, as operator, the
balance of Accrued Vacation Pay as of the Closing Date as set forth in the
Accrued Vacation Pay Schedule. Manager, as operator, shall have access to such
funds for payment as and when necessary under the New Management Agreement.
Purchaser shall not receive a credit at Closing for any Accrued Vacation Pay.

8.4.4. Survival. This Section 8.4 shall survive the Closing.

8.5 Bookings. Purchaser shall honor all Bookings made prior to the Closing Date
for any period on or after the Closing Date, including, without limitation, any
Bookings by any Person in redemption of any benefits accrued under the Starwood
Preferred Guest program; provided, however, that Seller shall reimburse
Purchaser for any room nights used by any Person in redemption of benefits under
the Starwood Preferred Guest program on or after the Closing Date in accordance
with the terms for such reimbursement as provided in the Starwood Preferred
Guest program upon submission of the redemption certificate or coupon and the
guest folio to Seller. This Section 8.5 shall survive the Closing.

8.6 Tax Contests.

8.6.1. Taxable Period Terminating Prior to Closing Date. Seller and/or Operating
Tenant, as the case may be, shall retain the right to commence, continue and
settle any proceeding to contest any Taxes for any taxable period which
terminates prior to the Closing Date, and shall be entitled to any refunds or
abatements of Taxes awarded in such proceedings. This Section 8.6.1 shall
survive the Closing.

8.6.2. Taxable Period Including the Closing Date. Seller and/or Operating
Tenant, as the case may be, shall have the right to commence, continue and
settle any proceeding to contest any Taxes for any taxable period which includes
the Closing Date. Notwithstanding the foregoing, if Purchaser desires to contest
any Taxes for such taxable period and Seller (or Operating Tenant) has not
commenced any proceeding to contest any such Taxes for such taxable period,
Purchaser shall provide written notice requesting that Seller or Operating
Tenant, as the case may be, contest such Taxes. If Seller or Operating Tenant,
as the case may be, desires to contest such Taxes, Seller shall provide written
notice to Purchaser within ten (10) Business

 

30



--------------------------------------------------------------------------------

Days after receipt of Purchaser’s request confirming that Seller or Operating
Tenant, as the case may be, will contest such Taxes, in which case Seller or
Operating Tenant, as the case may be, shall proceed to contest such Taxes, and
Purchaser shall not have the right to contest such Taxes. If Seller fails to
provide such written notice confirming that Seller (or Operating Tenant) will
contest such Taxes within such ten (10) Business Day period, Purchaser shall
have the right to contest such Taxes. Any refunds or abatements awarded in such
proceedings shall be used first to reimburse the Party contesting such Taxes for
the reasonable costs and expenses incurred by such Party in contesting such
Taxes, and the remainder of such refunds or abatements shall be prorated between
Seller and Purchaser as of the Cut-Off Time, and the Party receiving such
refunds or abatements promptly shall pay such prorated amount due to the other
Party. This Section 8.6.2 shall survive the Closing.

8.6.3. Taxable Period Commencing After Closing Date. Purchaser shall have the
right to commence, continue and settle any proceedings to contest Taxes for any
taxable period which commences after the Closing Date, and shall be entitled to
any refunds or abatements of Taxes awarded in such proceedings. This
Section 8.6.3 shall survive the Closing.

8.6.4. Cooperation. Seller and Purchaser shall use commercially reasonable
efforts to cooperate with the Party contesting the Taxes (at no cost or expense
to the Party not contesting the Taxes other than any de minimis cost or expense
or any cost or expense which the requesting Party agrees in writing to
reimburse) and to execute and deliver any documents and instruments reasonably
requested by the Party contesting the Taxes in furtherance of the contest of
such Taxes. This Section 8.6.4 shall survive the Closing.

8.7 Notices and Filings. Seller and Purchaser shall use commercially reasonable
efforts to cooperate with each other (at no cost or expense to the Party whose
cooperation is requested, other than any de minimis cost or expense or any cost
or expense which the requesting Party agrees in writing to reimburse) to provide
written notice to any Person under any Tenant Leases, Contracts, Licenses and
Permits, and to effect any registrations or filings with any Governmental
Authority or other Person, regarding the change in ownership of the Property or
the Business. This Section 8.7 shall survive the Closing.

8.8 Access to Information. After the Closing, Purchaser shall provide to the
officers, employees, agents and representatives of any Seller Indemnitees
reasonable access to (i) the Books and Records with respect to the Hotel,
(ii) the Property, and (iii) the employees at the Hotel, for any purpose deemed
reasonably necessary or advisable by Seller, including, without limitation, to
prepare any documents required to be filed by any Starwood Entity under
Applicable Law or to investigate, evaluate and defend any claim, charge, audit,
litigation or other proceeding made by any Person or insurance company involving
any Starwood Entity; provided, however, that (A) such Seller Indemnitees shall
provide reasonable prior notice to Purchaser; (B) Purchaser shall not be
required to provide such access during non business hours; (C) Purchaser shall
have the right to accompany the officer, employees, agents or representatives of
such Seller Indemnitees in providing access to the Books and Records, the
Property or the employees of Purchaser (or Purchaser’s manager) as provided in
this Section 8.8; and (D) Seller shall defend, indemnify and hold harmless the
Purchaser Indemnitees in accordance with ARTICLE XV from and against any
Indemnification Loss incurred by any Purchaser Indemnitees arising from any
examinations, tests, investigations or studies of the Property conducted by the
Seller Indemnitees, its employees, agents or representatives pursuant to this
Section 8.8. Purchaser, at its cost and expense, shall retain all Books and
Records with respect to the Hotel for a period of five (5) years after the
Closing. This Section 8.8 shall survive the Closing.

 

31



--------------------------------------------------------------------------------

8.9 Privacy Laws. To the extent Purchaser reviews, is given access to or
otherwise obtains any Hotel Guest Data and Information as part of the purchase
of the Property and the Business, Purchaser shall at all times comply in all
material respects with all Applicable Law concerning (i) the privacy and use of
such Hotel Guest Data and Information and the sharing of such information and
data with third parties (including, without limitation, any restrictions with
respect to Purchaser’s or any third party’s ability to use, transfer, store,
sell, or share such information and data), and (ii) the establishment of
adequate security measures to protect such Hotel Guest Data and Information.
This Section 8.9 shall survive the Closing.

8.10 Further Assurances. From the Effective Date until the Closing or earlier
termination of this Agreement, Seller and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to consummate the
transaction described in this Agreement, including, without limitation,
(i) obtaining all necessary consents, approvals and authorizations required to
be obtained from any Governmental Authority or other Person under this Agreement
or Applicable Law, and (ii) effecting all registrations and filings required
under this Agreement or Applicable Law. After the Closing, Seller and Purchaser
shall use commercially reasonable efforts (at no cost or expense to such Party,
other than any de minimis cost or expense or any cost or expense which the
requesting Party agrees in writing to reimburse) to further effect the
transaction contemplated in this Agreement. The immediately preceding sentence
of this Section 8.10 shall survive the Closing.

ARTICLE IX

CLOSING CONDITIONS

9.1 Mutual Closing Conditions.

9.1.1. Satisfaction of Mutual Closing Conditions. The respective obligations of
Seller and Purchaser to close the transaction contemplated in this Agreement are
subject to the satisfaction at or prior to Closing of the following conditions
precedent (the “Mutual Closing Conditions”):

(a) Adverse Proceedings. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transaction described in this Agreement, and no
preliminary or permanent injunction or other order, decree or ruling shall have
been issued by a court of competent jurisdiction or by any Governmental
Authority, that would make illegal or invalid or otherwise prevent the
consummation of the transaction described in this Agreement.

(b) Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transaction
described in this Agreement.

 

32



--------------------------------------------------------------------------------

9.1.2. Failure of Mutual Closing Condition. If any of the Mutual Closing
Conditions is not satisfied at Closing, then each Party shall have the right to
terminate this Agreement by providing written notice to the other Party, in
which case the Earnest Money shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except for those which expressly survive such termination.

9.2 Purchaser Closing Conditions.

9.2.1. Satisfaction of Purchaser Closing Conditions. In addition to the Mutual
Closing Conditions, Purchaser’s obligations to close the transactions described
in this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Purchaser Closing Conditions”):

(a) Seller’s Deliveries. All of the Seller Closing Deliveries shall have been
delivered to Purchaser or deposited with Escrow Agent in the Closing Escrow to
be delivered to Purchaser at Closing.

(b) Representations and Warranties. The representations or warranties of Seller
in this Agreement (as qualified by any schedules to this Agreement and any
amendments or supplements to such schedules, other than a Post Due Diligence
Disclosure) shall be true and correct as of the Closing (or as of such other
date to which such representation or warranty expressly is made), except to the
extent any breach of such representations or warranties would not have a
material adverse effect on the Purchaser’s ownership of the Property or the
conduct of the Business upon Closing or prevent Seller from consummating the
transaction described in this Agreement.

(c) Covenants and Obligations. The covenants and obligations of Seller in this
Agreement shall have been performed in all material respects.

(d) Title Policy. The Title Company shall have committed to issue the Title
Policy pursuant to Section 5.4, subject to the payment by Purchaser of any fees
and expenses with respect to the Title Commitment and Title Policy pursuant to
Section 11.4.2(ii).

(e) Accrued Vacation Pay. On or prior to the Closing Date Seller shall have
deposited with Manager, as operator, an amount equal to the balance of the
Accrued Vacation Pay as of the Closing Date as set forth in the Accrued Vacation
Pay Schedule.

9.2.2. Failure of Purchaser Closing Condition. Except as expressly provided in
Section 9.4, if any of the Purchaser Closing Conditions is not satisfied at
Closing, then Purchaser shall have the right (i) subject to Seller’s right to
cure under Section 13.2, to terminate this Agreement by providing written notice
to Seller, in which case the Earnest Money shall be refunded to Purchaser in
accordance with Section 3.2.4, and the Parties shall have no further rights or
obligations under this Agreement, except those which expressly survive such
termination, or (ii) to waive any of the Purchaser Closing Conditions at or
prior to Closing.

 

33



--------------------------------------------------------------------------------

9.3 Seller Closing Conditions.

9.3.1. Satisfaction of Seller Closing Conditions. In addition to the Mutual
Closing Conditions, Seller’s obligations to close the transactions contemplated
in this Agreement are subject to the satisfaction at or prior to Closing of the
following conditions precedent (the “Seller Closing Conditions”):

(a) Seller Board Approval. Seller shall have obtained the Seller Board Approval.

(b) Receipt of the Purchase Price. Purchaser shall have (A) paid to Seller or
deposited with Escrow Agent with written direction to disburse the same to
Seller, the Purchase Price (as adjusted pursuant to Section 3.1), and
(B) delivered written direction to Escrow Agent to disburse the Earnest Money to
Seller.

(c) Purchaser’s Deliveries. All of the Purchaser Closing Deliveries shall have
been delivered to Seller or deposited with Escrow Agent in the Closing Escrow to
be delivered to Seller at Closing.

(d) Representations and Warranties. The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made).

(e) Initial Working Capital. Purchaser shall have deposited the Initial Working
Capital (as defined in the New Management Agreement) into the Operating Account
(as defined in the New Management Agreement) on the Closing Date.

(f) Covenants and Obligations. The covenants and obligations of Purchaser in
this Agreement shall have been performed in all material respects.

9.3.2. Failure of Seller Closing Condition. Except as expressly provided in
Section 9.4, if any of the Seller Closing Conditions is not satisfied at
Closing, then Seller shall have the right to (i) terminate this Agreement by
providing written notice to Purchaser, in which case the Earnest Money shall be
disbursed to Seller in accordance with Section 3.2.3, and the Parties shall have
no further rights or obligations under this Agreement, except those which
expressly survive such termination, or (ii) waive any of the Seller Closing
Conditions at or prior to Closing.

9.4 Frustration of Closing Conditions. Seller and Purchaser may not rely on the
failure of the Seller Closing Conditions or Purchaser Closing Conditions,
respectively, if such failure was caused by such Party’s failure to act in good
faith or to use its commercially reasonable efforts to cause the Closing to
occur.

ARTICLE X

CLOSING

10.1 Closing Date. The closing of the transaction described in this Agreement
(the “Closing”) shall occur on May 10, 2011 (as such date may be postponed
pursuant to Section 5.3.5, 13.2, 14.1.1 or 14.2.1), or such other date as agreed
to in writing between Seller and Purchaser (the date on which the Closing occurs
is referred to herein as the “Closing Date”). The Closing shall be effected
through the Closing Escrow pursuant to the Closing Escrow Agreement as provided
in Section 10.2.

 

34



--------------------------------------------------------------------------------

10.2 Closing Escrow. The Closing shall take place by means of a so called “New
York style” escrow (the “Closing Escrow”), and, at or prior to the Closing, the
Parties shall enter into a closing escrow agreement with the Escrow Agent with
respect to the Closing Escrow in form and substance reasonably acceptable to
Seller, Purchaser and the Escrow Agent (the “Closing Escrow Agreement”) pursuant
to which (i) the Purchase Price to be paid by Purchaser pursuant to Section 3.3
shall be deposited with Escrow Agent, (ii) all of the documents required to be
delivered by Seller and Purchaser at Closing pursuant to this Agreement shall be
deposited with Escrow Agent, and (iii) at Closing, the Purchase Price (as
adjusted pursuant to Section 3.1) and the Earnest Money shall be disbursed to
Seller and the documents deposited into the Closing Escrow shall be delivered to
Seller and Purchaser (as the case may be) pursuant to the Closing Escrow
Agreement.

10.3 Closing Deliveries.

10.3.1. Seller’s Deliveries. At or prior to the Closing, Seller shall deliver or
cause to be delivered to Purchaser or deposited with Escrow Agent in the Closing
Escrow to be delivered to Purchaser at Closing, all of the (i) documents set
forth in this Section 10.3.1, each of which shall have been duly executed by
Seller (and Operating Tenant, as applicable) and acknowledged (if required), and
(ii) other items set forth in this Section 10.3.1 (the “Seller Closing
Deliveries”), as follows:

(a) A closing certificate in the form of Exhibit B, together with all exhibits
thereto;

(b) A special warranty deed (the “Deed”) in the form of Exhibit C, conveying the
Real Property to Purchaser, subject to the Permitted Exceptions;

(c) A Bill of Sale in the form of Exhibit D, transferring the FF&E, Supplies, IT
Systems, F&B, Retail Merchandise, Intellectual Property, Books and Records,
Plans and Specifications, Warranties, Bookings and Accounts Receivable (other
than the Aging Receivables) to Purchaser on the terms set forth therein;

(d) An Assignment and Assumption of Leases, Contracts and Licenses and Permits
in the form of Exhibit E, assigning the Tenant Leases, Contracts and Licenses
and Permits to Purchaser on the terms set forth therein;

(e) A certificate or registration of title for any owned vehicle or other
Personal Property included in the Property which requires such certification or
registration, duly executed, conveying such vehicle or such other Personal
Property to Purchaser;

(f) The New Management Agreement;

(g) Such agreements, affidavits or other documents as may be reasonably required
by the Title Company from Seller to issue the Title Policy;

 

35



--------------------------------------------------------------------------------

(h) Any real estate transfer tax declaration or similar documents required under
Applicable Law in connection with the conveyance of the Real Property;

(i) A FIRPTA affidavit in the form set forth in the regulations under
Section 1445 of the Code;

(j) To the extent not previously delivered to Purchaser, all originals (or
copies if originals are not available) of the Tenant Leases, Contracts, Licenses
and Permits, Books and Records, keys and lock combinations in Seller’s
Possession, which shall be located at the Hotel on the Closing Date and deemed
to be delivered to Purchaser upon delivery of possession of the Hotel; provided,
however, that Seller shall have the right to (i) redact and reformat any Books
and Records which include data or other information pertaining to any other
hotels owned, managed or franchised by Seller, Operating Tenant, Starwood or
their Affiliates, and (ii) retain copies of any Books and Records delivered to
Purchaser;

(k) The Accrued Vacation Pay Schedule prepared pursuant to Section 8.4.3;

(l) The Closing Statement prepared pursuant to Section 11.1;

(m) Tax clearance certificates or other such evidence that Seller has complied
with Chicago Municipal Code Section 3-4-140, Section 5/902(d) of the Illinois
Income Tax Act, and Section 120/5j of the Illinois Retailer’s Occupation Tax
Act; provided, however, that if Seller is unable to obtain such tax clearance
certificates or other evidence, Seller shall defend, indemnify and hold harmless
the Purchaser Indemnitees in accordance with ARTICLE XV from and against any
Indemnification Loss incurred by any Purchaser Indemnitees arising from Seller’s
failure to so comply, and no such delivery of tax clearance certificates or
other such evidence shall be required hereunder or otherwise constitute a Seller
Closing Delivery or a Purchaser Closing Condition. The Seller’s indemnification
obligations set forth in this Section 10.3.1(m) shall survive the Closing but
shall terminate immediately upon Seller’s delivery to Purchaser of a tax
clearance certificate or other such evidence;

(n) The REIT Letter executed by Starwood; and

(o) Such other documents and instruments as may be reasonably requested by
Purchaser in order to consummate the transaction described in this Agreement.

10.3.2. Purchaser’s Deliveries. At the Closing, Purchaser shall deliver or cause
to be delivered to Seller or deposited with Escrow Agent in the Closing Escrow
to be delivered to Seller all of the (i) documents set forth in this
Section 10.3.2, each of which shall have been duly executed by Purchaser (and
CHSP TRS Chicago LLC, an Affiliate of Purchaser, as applicable) and acknowledged
(if required), and (ii) other items set forth in this Section 10.3.2 (the
“Purchaser Closing Deliveries”), as follows:

(a) The Purchase Price (as adjusted pursuant to Section 3.1) to be paid by
Purchaser;

(b) A letter of direction to Escrow Agent directing Escrow Agent to disburse the
Earnest Money to Seller;

 

36



--------------------------------------------------------------------------------

(c) A closing certificate in the form of Exhibit F, together with all exhibits
thereto;

(d) Such documents and instruments that are required to be executed and
delivered by Purchaser under the New Management Agreement, including, without
limitation, any guarantees and nondisturbance agreements;

(e) A counterpart of each of the documents and instruments to be delivered by
Seller under Section 10.3.1 which require execution by Purchaser;

(f) The REIT Letter; and

(g) Such other documents and instruments as may be reasonably requested by
Seller or the Title Company in order to consummate the transaction described in
this Agreement.

10.4 Possession. Seller shall deliver (and shall cause Operating Tenant to
deliver) possession of the Real Property, subject to the Permitted Exceptions,
and the tangible Personal Property to Purchaser upon completion of the Closing.

ARTICLE XI

PRORATIONS AND EXPENSES

11.1 Closing Statement. No later than the day prior to Closing, the Parties,
through their respective employees, agents or representatives, jointly shall
make such examinations, audits and inventories of the Hotel as may be necessary
to make the adjustments and prorations to the Purchase Price as set forth in
Sections 11.2 and 11.3 or any other provisions of this Agreement. Based upon
such examinations, audits and inventories, the Parties jointly shall prepare
prior to Closing a closing statement (the “Closing Statement”), which shall set
forth their best estimate of the amounts of the items to be adjusted and
prorated under this Agreement. The Closing Statement shall be approved and
executed by the Parties at Closing, and such adjustments and prorations shall be
final with respect to the items set forth in the Closing Statement, except to
the extent any such items shall be reprorated after the Closing as expressly set
forth in Section 11.2.

11.2 Prorations. The items of revenue and expense set forth in this Section 11.2
shall be prorated between the Parties (the “Prorations”) as of 11:59 p.m. on the
day preceding the Closing Date (the “Cut-Off Time”), or such other time
expressly provided in this Section 11.2, so that the Closing Date is a day of
income and expense for Purchaser.

11.2.1. Taxes. All real property, personal property, and similar Taxes shall be
prorated as of the Cut-Off Time between Seller and Purchaser. If the amount of
any such Taxes is not ascertainable on the Closing Date, the proration for such
Taxes shall be based on the most recent available bill; provided, however, that
after the Closing, Seller and Purchaser shall reprorate the Taxes and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant taxable period. This Section 11.2.1 shall
survive the Closing.

 

37



--------------------------------------------------------------------------------

11.2.2. Tenant Leases. Any rents and other amounts prepaid, accrued or due and
payable under the Tenant Leases shall be prorated as of the Cut-Off Time between
Seller and Purchaser. Purchaser shall receive a credit for all assignable
security deposits held by any Starwood Entity under the Tenant Leases which are
not transferred to Purchaser, and Purchaser thereafter shall be obligated to
refund or apply such deposits in accordance with the terms of such Tenant
Leases. Purchaser shall not receive a credit for any non assignable security
deposits held by any Starwood Entity which Seller shall return to the tenant
under such Tenant Lease, and Purchaser shall obtain any replacement security
deposit from such tenant.

11.2.3. Contracts. Any amounts prepaid, accrued or due and payable under the
Contracts (other than for utilities which proration is addressed separately in
Section 11.2.5) shall be prorated as of the Cut-Off Time between Seller and
Purchaser, with Seller being credited for amounts prepaid, and Purchaser being
credited for amounts accrued and unpaid. Purchaser shall receive a credit for
all deposits held by any Starwood Entity under the Contracts (together with any
interest thereon) which are not transferred to Purchaser, and Purchaser
thereafter shall be obligated to refund or apply such deposits in accordance
with the terms of such Contracts. Seller shall receive a credit for all deposits
made by any Starwood Entity under the Contracts (together with any interest
thereon) which are transferred to Purchaser or remain on deposit for the benefit
of Purchaser.

11.2.4. Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut-Off Time between Seller and Purchaser. Seller shall receive a credit for
all deposits made by any Starwood Entity under the Licenses and Permits
(together with any interest thereon) which are transferred to Purchaser or which
remain on deposit for the benefit of Purchaser.

11.2.5. Utilities. All utility services shall be prorated as of the Cut-Off Time
between Seller and Purchaser. The Parties shall use commercially reasonable
efforts to obtain readings for all utilities as of the Cut-Off Time. If readings
cannot be obtained as of the Closing Date, the cost of such utilities shall be
prorated between Seller and Purchaser by estimating such cost on the basis of
the most recent bill for such service; provided, however, that after the
Closing, the Parties shall reprorate the amount for such utilities and pay any
deficiency in the original proration to the other Party promptly upon receipt of
the actual bill for the relevant billing period, which obligation shall survive
the Closing. Seller shall receive a credit for all fuel stored at the Hotel
based on the amount paid for such fuel. Seller shall receive a credit for all
deposits transferred to Purchaser or which remain on deposit for the benefit of
Purchaser with respect to such utility contracts.

11.2.6. Compensation. All Compensation that is earned by the Employees as of the
Cut-Off Time for the payroll period that includes the Closing Date shall be
prorated as of the Cut-Off Time between Seller and Purchaser, and Purchaser
shall pay all Compensation due to the Employees for such payroll period.

11.2.7. Accrued PTO. Purchaser shall receive a credit in an amount equal to one
hundred percent (100%) of the Accrued PTO for any Employees; provided, however,
Seller and Purchaser shall reprorate the amount of the credit for Accrued PTO to
reflect the actual amount of Accrued PTO paid by Purchaser to the Employees and
pay any deficiency in the original proration to the other Party on the first
(1st) anniversary of the Closing Date. This Section 11.2.7 shall survive the
Closing

 

38



--------------------------------------------------------------------------------

11.2.8. Incentive Pay. The PMIP Incentive Pay and SIP Incentive Pay shall be
prorated as of the Cut-Off Time between Seller and Purchaser. For the PMIP
Incentive Pay, such proration shall be based upon Seller’s forecasted
performance of the Hotel (which forecast shall be based on the operating budget
for 2011 that has been agreed to by Seller and Purchaser), as of the Cut-Off
Time, for the entire 2011 calendar year, and Seller and Purchaser shall
reprorate the actual PMIP Incentive Pay and pay any deficiency in the original
proration to the other Party promptly upon the payment of the actual PMIP
Incentive Pay to the Employees which is scheduled for March 2012. For the SIP
Incentive Pay, such proration shall be based upon Seller’s forecasted sales
performance of such Employees (which forecast shall be based on the operating
budget for 2011 that has been agreed to by Seller and Purchaser), as of the
Cut-Off Time, for the quarter in which the Closing occurs, and Seller and
Purchaser shall reprorate the actual SIP Incentive Pay and pay any deficiency in
the original proration to the other Party promptly upon the payment of the
actual SIP Incentive Pay to the Employees during the following quarter, which
reproration obligations shall survive the Closing.

11.2.9. Bookings. Purchaser shall receive a credit for all prepaid deposits for
Bookings scheduled to occur on or after the Closing Date, except to the extent
such deposits are transferred to Purchaser.

11.2.10. Retail Merchandise and F&B. Seller shall receive a credit for all
Retail Merchandise and unopened items of F&B (including, without limitation, all
F&B in any “mini bars” in the guest rooms) based on Seller’s cost for such
items.

11.2.11. Restaurants and Bars. Seller shall close out the transactions in the
restaurants and bars in the Hotel as of the regular closing time for such
restaurants and bars during the night in which the Cut-Off Time occurs and
retain all monies collected as of such closing, and Purchaser shall be entitled
to any monies collected from the restaurants and bars thereafter.

11.2.12. Vending Machines. Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin operated equipment as
of the Cut-Off Time and shall retain all monies collected therefrom as of the
Cut-Off Time, and Purchaser shall be entitled to any monies collected therefrom
after the Cut-Off Time.

11.2.13. Trade Payables. Except to the extent an adjustment or proration is made
under another subsection of this Section 11.2, (i) Seller shall pay in full
prior to the Closing all amounts payable to vendors or other suppliers of goods
or services for the Business (the “Trade Payables”) which are due and payable as
of the Closing Date for which goods or services have been delivered to the Hotel
prior to Closing, and (ii) Purchaser shall receive a credit for the amount of
such Trade Payables which have accrued, but are not yet due and payable as of
the Closing Date, and Purchaser shall pay all such Trade Payables accrued as of
the Closing Date when such Trade Payables become due and payable; provided,
however, Seller and Purchaser shall reprorate the amount of credit for any Trade
Payables and pay any deficiency in the original proration to the other Party
promptly upon receipt of the actual bill for such goods or services. Seller
shall receive a credit for all advance payments or deposits made with respect to
FF&E, Supplies, F&B and Retail Merchandise ordered, but not delivered to the
Hotel prior to the Closing Date, and Purchaser shall pay the amounts which
become due and payable for such FF&E, Supplies, F&B and Retail Merchandise which
were ordered prior to Closing. This Section 11.2.13 shall survive the Closing.

 

39



--------------------------------------------------------------------------------

11.2.14. Cash. Seller shall receive a credit for all cash on hand or on deposit
in any house bank at the Hotel which shall remain on deposit for the benefit of
Purchaser.

11.2.15. Other Adjustments and Prorations. All other items of income and expense
as are customarily adjusted or prorated upon the sale and purchase of a hotel
property similar to the Property shall be adjusted and prorated between Seller
and Purchaser accordingly.

11.3 Accounts Receivable.

11.3.1. Guest Ledger. At Closing, Seller shall receive a credit in an amount
equal to: (i) all amounts charged to the Guest Ledger for all room nights up to
(but not including) the night during which the Cut-Off Time occurs, and (ii) one
half ( 1/2) of all amounts charged to the Guest Ledger for the room night which
includes the Cut-Off Time net of any occupancy or sales tax due with respect
thereto (other than any restaurant or bar charges on the Guest Ledger which
shall be prorated in accordance with Section 11.2.11), and Purchaser shall be
entitled to retain all deposits made and amounts collected with respect to such
Guest Ledger.

11.3.2. Accounts Receivable (Other than Guest Ledger). At Closing, Seller shall
receive a credit for all Accounts Receivable (other than the Guest Ledger which
is addressed in Section 11.3.1) which are unpaid for less than ninety (90) days,
and Purchaser shall be entitled to all amounts collected for such Accounts
Receivable. Seller shall retain the right to collect all Accounts Receivable
that are unpaid for ninety (90) days or more (the “Aging Receivables”), and
Purchaser shall not receive a credit for the Aging Receivables. Purchaser shall
cooperate with Seller in collecting the Aging Receivables, at no cost or expense
to Purchaser other than any de minimis cost and expense or any cost or expense
which Seller agrees in writing to reimburse. Any amounts received by either
Party shall be applied first against the oldest Accounts Receivable, including
any Aging Receivables, outstanding for the Person paying such amounts. If any
Aging Receivables are paid to Purchaser after the Closing, Purchaser shall pay
to Seller an amount equal to such Aging Receivables within ten (10) days after
Purchaser’s receipt of such Aging Receivables, without any commission or
deduction for Purchaser.

11.4 Transaction Costs.

11.4.1. Seller’s Transaction Costs. In addition to the other costs and expenses
to be paid by Seller set forth elsewhere in this Agreement, Seller shall pay for
the following items in connection with this transaction: (i) the fees and
expenses of removing or curing any Unpermitted Exceptions as required under
Section 5.3.4; (ii) the commission due to Broker; (iii) one half ( 1/2) of the
fees and expenses for the Escrow Agent; (iv) the fees and expenses of its own
attorneys, accountants and consultants; and (v) the State of Illinois and Cook
County transfer taxes payable in connection with the conveyance of the Real
Property and the portion of the City of Chicago transfer tax required to be paid
by sellers of real property in the City of Chicago that is payable in connection
with the conveyance of the Real Property.

 

40



--------------------------------------------------------------------------------

11.4.2. Purchaser’s Transaction Costs. In addition to the other costs and
expenses to be paid by Purchaser as set forth elsewhere in this Agreement,
Purchaser shall pay for the following items in connection with this transaction:
(i) the fees and expenses incurred by Purchaser for Purchaser’s Inspectors or
otherwise in connection with the Inspections; (ii) the fees and expenses for the
Title Commitment, Title Policy and the Updated Survey; (iii) any fees or
expenses payable for the assignment, transfer or conveyance of any Contracts,
Licenses and Permits, IT Systems, Intellectual Property, Plans and
Specifications and Warranties, and any fees payable to replace the goods or
services provided under the National/Regional Operating Agreements (which are
not assigned or transferred to Purchaser); (iv) any mortgage tax, title
insurance fees and expenses for any loan title insurance policies, recording
charges or other amounts payable in connection with any financing obtained by
Purchaser; (v) one half ( 1/2) of the fees and expenses for the Escrow Agent;
(vi) the fees and expenses of its own attorneys, accountants and consultants;
(vii) any transfer, sales or similar tax and recording charges payable in
connection with the conveyance of the Personal Property; (viii) the portion of
the City of Chicago transfer tax required to be paid by purchasers of real
property in the City of Chicago that is payable in connection with the
conveyance of the Real Property; and (ix) any recording charges payable in
connection with the conveyance of the Property.

11.4.3. Other Transaction Costs. All other fees, costs and expenses not
expressly addressed in this Section 11.4 or elsewhere in this Agreement shall be
allocated between Seller and Purchaser in accordance with applicable local
custom for similar transactions.

ARTICLE XII

TRANSITION PROCEDURES

12.1 Safe Deposit Boxes. Prior to the Closing, Seller shall notify all guests or
customers who are then using a safe deposit box at the Hotel advising them of
the pending change in management of the Hotel and requesting them to conduct an
inventory and verify the contents of such safe deposit box. All inventories by
such guests or customers shall be conducted under the joint supervision of
employees, agents or representatives of the Parties. Upon such inventory and
verification, Seller shall deliver to Purchaser all keys, receipts and
agreements for such safe deposit box (and thereafter such safe deposit box shall
be deemed an “Inventoried Safe Deposit Box”). If this Agreement is terminated
after such inventory, Purchaser shall return all keys, receipts and agreements
to Seller for such Inventoried Safe Deposit Boxes immediately upon such
termination. Upon Closing, Seller shall deliver to Purchaser all keys in
Seller’s Possession for all safe deposit boxes not then in use, and a list of
all safe deposit boxes which are then in use, but not yet inventoried by the
depositor, with the name and room number of such depositor. After the Closing,
the Parties shall make appropriate arrangements for guests and customers at the
Hotel to inventory and verify the contents of the non Inventoried Safe Deposit
Boxes, and upon such inventory and verification, Seller shall deliver to
Purchaser all keys, receipt and agreements for such safe deposit box (and such
safe deposit box thereafter shall constitute an Inventoried Safe Deposit Box).
Purchaser shall be responsible for, and shall indemnify and hold harmless the
Seller Indemnitees in accordance with ARTICLE XV from and against any
Indemnification Loss incurred by any Seller Indemnitees with respect to, any
theft, loss or damage to the contents of any safe deposit box from and after the
time such safe deposit box is deemed an Inventoried Safe Deposit Box pursuant to
this Section 12.1. Seller shall be responsible for, and shall indemnify and hold
harmless the Purchaser Indemnitees in accordance with ARTICLE XV from and
against any Indemnification Loss incurred by any Purchaser Indemnitees with
respect to, any theft, loss or damage to the contents of any safe deposit box
prior to the time such safe deposit box is deemed an Inventoried Safe Deposit
Box.

 

41



--------------------------------------------------------------------------------

12.2 Baggage. On the Closing Date, employees, agents or representatives of the
Parties jointly shall make a written inventory of all baggage, boxes and similar
items checked in or left in the care of any Starwood Entity at the Hotel, and
Seller shall deliver to Purchaser the keys to any secured area which such
baggage and other items are stored (and thereafter such baggage, boxes and other
items inventoried shall be deemed the “Inventoried Baggage”). Purchaser shall be
responsible for, and shall indemnify and hold harmless the Seller Indemnitees in
accordance with ARTICLE XV from and against any Indemnification Loss incurred by
any Seller Indemnitees with respect to any theft, loss or damage to any
Inventoried Baggage from and after the time of such inventory, and any other
baggage, boxes or similar items left in the care of Purchaser which was not
inventoried by the Parties. Seller shall be responsible for, and shall indemnify
and hold harmless the Purchaser Indemnitees in accordance with ARTICLE XV from
and against any Indemnification Loss incurred by any Purchaser Indemnitees with
respect to any theft, loss or damage to any Inventoried Baggage prior to the
time of such inventory, and any other baggage, boxes or similar items left in
the care of any Starwood Entity which was not inventoried by the Parties.

12.3 IT Systems. With respect to the IT Systems other than the Excluded IT
Systems, Seller shall provide Purchaser with a contact name and telephone number
of the applicable licensor, vendor or supplier, and Purchaser shall (i) be
responsible for obtaining any consents or approvals necessary for the assignment
or transfer of such IT Systems from Seller to Purchaser, or a new license for
such IT Systems (as the case may be), and (ii) pay any fees or expenses charged
by the licensor, vendor or supplier of such IT Systems in respect of such
assignment or transfer or new license (as the case may be). With respect to the
Excluded IT Systems to be removed from the Hotel, no Starwood Entity shall have
any obligation to replace such Excluded IT Systems except to the extent such
Excluded IT Systems are required to be provided by Manager pursuant to the New
Management Agreement. If Purchaser replaces any of the Excluded IT Systems
removed by Seller, Seller shall cooperate with Purchaser in all reasonable
respects to transfer all data from such Excluded IT Systems which were removed
to the replacement systems installed by Purchaser, provided, however, that
Seller makes no representation, warranty or guarantee whatsoever that the data
on such Excluded IT Systems removed by Seller will be transferable or compatible
with the replacement systems installed by Purchaser.

12.4 Removal of Starwood Proprietary Property. From and after the Closing, the
rights and obligations of Manager and Purchaser with respect to any Starwood
Proprietary Property and any other supplies and other personal property located
at the Hotel, or any signs and fixtures identifying the Hotel, that bear any of
the Starwood Proprietary Marks shall be governed by the New Management
Agreement.

12.5 Notice to Employees. At Closing, the Parties shall make a joint
announcement or communication to the Employees regarding their employment or
termination of employment at the Hotel in accordance with Section 8.4 in form
and substance reasonably acceptable to the Parties.

 

42



--------------------------------------------------------------------------------

12.6 Notice to Guests. At Seller’s option, Seller shall send an announcement to
all guests and customers at the Hotel as of the Closing and all Persons who have
Bookings as of the Closing informing such Persons of the change in ownership of
the Hotel, in form and substance reasonably acceptable to Purchaser.

ARTICLE XIII

DEFAULT AND REMEDIES

13.1 Seller’s Default. If, at or any time prior to Closing, Seller fails to
perform its covenants or obligations under this Agreement in any material
respect (a “Seller Default”), then Purchaser, as its sole and exclusive
remedies, may elect to (a) terminate this Agreement, in which case the Earnest
Money shall be refunded to Purchaser in accordance with Section 3.2.4, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination; (b) proceed to Closing without
any reduction in or setoff against the Purchase Price, in which case Purchaser
shall be deemed to have waived such Seller Default; or (c) in the case of a
Seller Default which is intentional with the purpose of not consummating the
transaction described in this Agreement, obtain a court order for specific
performance.

13.2 Seller’s Right to Cure. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall not have the right to exercise its remedies under
clauses (a) or (c) of Section 13.1 for a Seller Default or Section 9.2.2 for a
failure of a Purchaser Closing Condition (a “Purchaser Closing Condition
Failure”), unless Purchaser has provided written notice to Seller specifying in
reasonable detail the nature of the Seller Default or Purchaser Closing
Condition Failure (as the case may be), and Seller has not cured such Seller
Default or Purchaser Closing Condition Failure (as the case may be) within
fifteen (15) Business Days after Seller’s receipt of such notice (the “Seller
Cure Period”), in which case the Closing shall be postponed until the date which
is five (5) Business Days after the expiration of the Seller Cure Period. Seller
shall have the right (but not the obligation) to cure any Seller Default or
Purchaser Closing Condition Failure by providing an indemnification to the
Purchaser Indemnitees in accordance with ARTICLE XV from and against any
Indemnification Loss incurred by any Purchaser Indemnitees as a result of the
events or circumstances on which such Seller Default or Purchaser Closing
Condition Failure is based, in which case Section 15.2 shall be amended at
Closing to provide for such indemnification by Seller, and Purchaser shall
proceed to Closing without any reduction in or setoff against the Purchase
Price.

13.3 Purchaser’s Default. If (i) Purchaser has not deposited the Deposit within
the time period provided in, and otherwise in accordance with, Section 3.2.1, or
(ii) at any time prior to Closing, Purchaser fails to perform any of its other
covenants or obligations under this Agreement in any material respect which
breach or default is not caused by a Seller Default (a “Purchaser Default”),
then Seller, as its sole and exclusive remedy, may elect to (A) terminate this
Agreement by providing written notice to Purchaser, in which case the Earnest
Money shall be disbursed to Seller in accordance with Section 3.2.3, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (B) proceed to Closing
pursuant to this Agreement, in which case Seller shall be deemed to have waived
such Purchaser Default.

 

43



--------------------------------------------------------------------------------

13.4 LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO SECTION 13.3 HEREOF, THE DAMAGES THAT SELLER
WOULD SUSTAIN AS A RESULT OF SUCH TERMINATION WOULD BE IMPRACTICAL AND EXTREMELY
DIFFICULT TO ASCERTAIN. ACCORDINGLY, THE PARTIES AGREE THAT SELLER SHALL RETAIN
THE EARNEST MONEY AS FULL AND COMPLETE LIQUIDATED DAMAGES (AND NOT AS A PENALTY)
AS SELLER’S SOLE AND EXCLUSIVE REMEDY FOR SUCH TERMINATION; PROVIDED, HOWEVER,
THAT IN ADDITION TO THE EARNEST MONEY, SELLER SHALL RETAIN ALL RIGHTS AND
REMEDIES UNDER THIS AGREEMENT WITH RESPECT TO THOSE OBLIGATIONS OF PURCHASER
WHICH EXPRESSLY SURVIVE SUCH TERMINATION.

ARTICLE XIV

RISK OF LOSS

14.1 Casualty. If, at any time after the Effective Date and prior to Closing or
earlier termination of this Agreement, the Property or any portion thereof is
damaged or destroyed by fire or any other casualty (a “Casualty”), Seller shall
give written notice of such Casualty to Purchaser promptly after the occurrence
of such Casualty.

14.1.1. Material Casualty. If the amount of the repair restoration of the
Property required by a Casualty equals or exceeds Twelve Million Eight Hundred
Thousand and 00/100 Dollars ($12,800,000.00) (a “Material Casualty”) and such
Material Casualty was not caused by Purchaser or Purchaser’s Inspectors, or
their respective employees or agents, then Purchaser shall have the right to
elect, by providing written notice to Seller within ten (10) days after
Purchaser’s receipt of Seller’s written notice of such Material Casualty, to
(a) terminate this Agreement, in which case the Earnest Money shall be refunded
to Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination, or (b) proceed to Closing, without terminating this
Agreement, in which case Seller shall (i) provide Purchaser with a credit
against the Purchase Price in an amount equal to the lesser of: (A) the
applicable insurance deductible, and (B) and the reasonable estimated costs for
the repair or restoration of the Property required by such Material Casualty,
and (ii) transfer and assign to Purchaser all of Seller’s right, title and
interest in and to all proceeds from all casualty and lost profits insurance
policies maintained by Seller with respect to the Property or the Business,
except those proceeds allocable to lost profits and costs incurred by Seller for
the period prior to the Closing. If Purchaser fails to provide written notice of
its election to Seller within such time period, then Purchaser shall be deemed
to have elected to proceed to Closing pursuant to clause (b) of the preceding
sentence. If the Closing is scheduled to occur within Purchaser’s ten (10) day
election period, the Closing Date shall be postponed until the date which is
five (5) Business Days after the expiration of such ten (10) day election
period.

14.1.2. Non Material Casualty. In the event of any (i) Casualty which is not a
Material Casualty, or (ii) Material Casualty which is caused by Purchaser or
Purchaser’s Inspectors, or their respective employees or agents, then Purchaser
shall not have the right to terminate this Agreement, but shall proceed to
Closing, in which case Seller shall (A) provide Purchaser with a credit against
the Purchase Price (except if such Casualty is caused by

 

44



--------------------------------------------------------------------------------

Purchaser or Purchaser’s Inspectors) in an amount equal to the lesser of:
(1) the applicable insurance deductible, and (2) the reasonable estimated costs
for the repair or restoration required by such Casualty, and (B) transfer and
assign to Purchaser all of Seller’s right, title and interest in and to all
proceeds from all casualty and lost profits insurance policies maintained by
Seller with respect to the Hotel, except those proceeds allocable to any lost
profits or costs incurred by Seller for the period prior to the Closing.

14.2 Condemnation. If, at any time after the Effective Date and prior to Closing
or the earlier termination of this Agreement, any Governmental Authority
commences any condemnation proceeding or other proceeding in eminent domain with
respect to all or any portion of the Real Property (a “Condemnation”), Seller
shall give written notice of such Condemnation to Purchaser promptly after
Seller receives notice of such Condemnation.

14.2.1. Material Condemnation. If the Condemnation would (i) result in the
permanent loss of more than ten percent (10%) of the fair market value of the
Land or Improvements, (ii) result in any permanent material reduction or
restriction in access to the Land or Improvements, or (iii) have a permanent
materially adverse effect on the Business as conducted prior to such
Condemnation (a “Material Condemnation”), then Purchaser shall have the right to
elect, by providing written notice to Seller within ten (10) days after
Purchaser’s receipt of Seller’s written notice of such Material Condemnation, to
(A) terminate this Agreement, in which case the Earnest Money shall be refunded
to Purchaser in accordance with Section 3.2.4, and the Parties shall have no
further rights or obligations under this Agreement, except those which expressly
survive such termination, or (B) proceed to Closing, without terminating this
Agreement, in which case Seller shall assign to Purchaser all of Seller’s right,
title and interest in all proceeds and awards from such Material Condemnation.
If Purchaser fails to provide written notice of its election to Seller within
such time period, then Purchaser shall be deemed to have elected to proceed to
Closing pursuant to clause (B) of the preceding sentence. If the Closing is
scheduled to occur within Purchaser’s ten (10) day election period, the Closing
shall be postponed until the date which is five (5) Business Days after the
expiration of such ten (10) day election period.

14.2.2. Non-Material Condemnation. In the event of any Condemnation other than a
Material Condemnation, Purchaser shall not have the right to terminate this
Agreement, but shall proceed to Closing, in which case Seller shall assign to
Purchaser all of Seller’s right, title and interest in all proceeds and awards
from such Condemnation.

ARTICLE XV

SURVIVAL, INDEMNIFICATION AND RELEASE

15.1 Survival. Except as expressly set forth in this Section 15.1, all
representations, warranties, covenants, liabilities and obligations shall be
deemed (i) if the Closing occurs, to merge in the Deed and not survive the
Closing, or (ii) if this Agreement is terminated, not to survive such
termination.

 

45



--------------------------------------------------------------------------------

15.1.1. Survival of Representations and Warranties. If this Agreement is
terminated, the representations and warranties in Sections 7.1.14, 7.2.4 and
7.2.5 shall survive such termination until the expiration of the applicable
statute of limitations. If the Closing occurs, (i) the representations and
warranties of Seller in Sections 7.1.1, 7.1.2, 7.1.3, 7.1.8(c), 7.1.9, 7.1.14
and 7.1.15, and the representations and warranties of Purchaser in Section 7.2
shall survive the Closing until the expiration of the applicable statute of
limitations, and (ii) all other representations and warranties of Seller in
Section 7.1 shall survive the Closing for a period commencing on the Closing
Date and expiring at 5:00 p.m. (Eastern Time) on the date which is one (1) year
after the Closing Date (the period any representation or warranty survives
termination or the Closing as set forth in this Section 15.1.1 is referred to
herein as the “Survival Period”).

15.1.2. Survival of Covenants and Obligations. If this Agreement is terminated,
only those covenants and obligations to be performed by the Parties under this
Agreement which expressly survive the termination of this Agreement shall
survive such termination. If the Closing occurs, only those covenants and
obligations to be performed by the Parties under this Agreement which expressly
survive the Closing shall survive the Closing.

15.1.3. Survival of Indemnification. This ARTICLE XV and all other rights and
obligations of defense and indemnification as expressly set forth in this
Agreement shall survive the Closing or termination of this Agreement.

15.2 Indemnification by Seller. Subject to the limitations set forth in ARTICLE
VI, Sections 5.6, 15.1, 15.4, 15.5, 15.6, and any other express provision of in
this Agreement, Seller shall indemnify and hold harmless the Purchaser
Indemnitees from and against any Indemnification Loss incurred by any Purchaser
Indemnitee to the extent resulting from (i) the breach of any express
representations or warranties of Seller in this Agreement which expressly
survives the Closing or termination of this Agreement (as the case may be),
(ii) the breach by Seller of any of its covenants or obligations under this
Agreement which expressly survives the Closing or termination of this Agreement
(as the case may be), and (iii) any Retained Liabilities.

15.3 Indemnification by Purchaser. Subject to the limitations set forth in
Sections 15.1, 15.4, 15.5 and 15.6, Purchaser shall indemnify and hold harmless
the Seller Indemnitees from and against any Indemnification Loss incurred by any
Seller Indemnitee to the extent resulting from (i) any breach of any express
representations or warranties of Purchaser in this Agreement which expressly
survives the Closing or termination of this Agreement (as the case may be),
(ii) any breach by Purchaser of any of its covenants or obligations under this
Agreement which expressly survives the Closing or termination of this Agreement
(as the case may be), and (iii) any Assumed Liabilities.

15.4 Limitations on Indemnification Obligations.

15.4.1. Failure to Provide Notice within Survival Period. Notwithstanding
anything else to the contrary in this Agreement, an Indemnitee which is seeking
defense or indemnification for a breach of any representations or warranties
shall be entitled to indemnification for such breach only if the Indemnitee has
given written notice to the Indemnitor in accordance with Section 15.5.1 prior
to the expiration of the applicable Survival Period.

 

46



--------------------------------------------------------------------------------

15.4.2. Indemnification Deductible and Cap. Notwithstanding anything to the
contrary in this Agreement, neither Seller nor any other Starwood Entity shall
be required to provide indemnification to the Purchaser Indemnitees pursuant to
clause (i) of Section 15.2 to the extent that the aggregate amount of all
Indemnification Losses incurred by the Purchaser Indemnitees for which Purchaser
otherwise would be entitled to indemnification under clause (i) of Section 15.2
(A) does not exceed Eight Hundred Thousand and 00/100 Dollars ($800,000.00) (the
“Indemnification Deductible”), or if such Indemnification Losses exceed the
Indemnification Deductible, Purchaser shall not be entitled to defense or
indemnification for any amount up to the Indemnification Deductible, or
(B) exceeds Five Million and 00/100 Dollars ($5,000,000.00).

15.4.3. Failure to Provide Timely Notice of Indemnification Claim.
Notwithstanding anything to the contrary in this Agreement, an Indemnitee shall
not be entitled to defense or indemnification to the extent the Indemnitee’s
failure to promptly notify the Indemnitor in accordance with Section 15.5.1,
(i) prejudices the Indemnitor’s ability to defend against any Third-Party Claim
on which such Indemnification Claim is based, or (ii) increases the amount of
Indemnification Loss incurred in respect of such indemnification obligation of
the Indemnitor.

15.4.4. Effect of Taxes, Insurance or Other Reimbursement. Notwithstanding
anything to the contrary in this Agreement, the amount of any Indemnification
Loss for which indemnification is provided to an Indemnitee under this ARTICLE
XV shall be net of any tax benefits realized or insurance proceeds received by
such Indemnitee in connection with the Indemnification Claim, or any other third
party reimbursement. The Indemnitee shall use commercially reasonable efforts to
realize any tax benefit, collect any insurance proceeds or obtain any third
party reimbursement with respect to such Indemnification Claim, and if such tax
benefits, insurance proceeds or reimbursement are realized or obtained by the
Indemnitee after the Indemnitor has paid any amount in respect of an
Indemnification Loss to the Indemnitee, the Indemnitee shall reimburse the
amount realized or collected by the Indemnitee up to the amount received from
the Indemnitor for such Indemnification Loss.

15.4.5. Negligence or Willful Misconduct of Indemnitee. Notwithstanding anything
to the contrary in this Agreement, (i) a Purchaser Indemnitee shall not be
entitled to defense or indemnification to the extent the applicable
Indemnification Loss results from the negligence or willful misconduct of, or
breach of this Agreement by, any Purchaser Indemnitee, and (ii) a Seller
Indemnitee shall not be entitled to defense or indemnification to the extent the
applicable Indemnification Loss results from the negligence or willful
misconduct of, or breach of this Agreement by, any Seller Indemnitee.

15.4.6. WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT OR UNDER APPLICABLE LAW, SELLER (FOR ITSELF AND ALL SELLER
INDEMNITEES) AND PURCHASER (FOR ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE AND DISCLAIM ALL RIGHTS TO CLAIM OR SEEK
ANY CONSEQUENTIAL, PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES AND
ACKNOWLEDGE AND AGREE THAT THE RIGHTS AND REMEDIES IN THIS AGREEMENT WILL BE
ADEQUATE IN ALL CIRCUMSTANCES FOR ANY CLAIMS THE PARTIES (OR ANY INDEMNITEE)
MIGHT HAVE WITH RESPECT THERETO.

 

47



--------------------------------------------------------------------------------

15.5 Indemnification Procedure

15.5.1. Notice of Indemnification Claim. If any of the Seller Indemnitees or
Purchaser Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under Section 4.1.5, 8.8, 12.1, 12.2, 15.2 or 15.3
or any other express provision in this Agreement (each, an “Indemnification
Claim”), the Party required to provide defense or indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to defend, indemnify and
hold harmless such Indemnitee unless and until such Indemnitee provides written
notice to such Indemnitor promptly after such Indemnitee has actual knowledge of
any facts or circumstances on which such Indemnification Claim is based or a
Third-Party Claim is made on which such Indemnification Claim is based,
describing in reasonable detail such facts and circumstances or Third-Party
Claim with respect to such Indemnification Claim.

15.5.2. Resolution of Indemnification Claim Not Involving Third-Party Claim. If
the Indemnification Claim does not involve a Third-Party Claim and is disputed
by the Indemnitor, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the Parties may agree in writing.

15.5.3. Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Indemnitor shall have
the right (but not the obligation) to assume the defense of such Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(i) the counsel for the Indemnitor who shall conduct the defense of the
Third-Party Claim shall be reasonably satisfactory to the Indemnitee (unless
selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its cost
and expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement or other agreement with respect to the
Indemnification Claim, without the Indemnitor’s prior written consent, which
consent may be withheld in Indemnitor’s sole discretion. If the Indemnitor
elects not to assume the defense of such Third-Party Claim, the Indemnitee shall
have the right to retain the defense of such Third-Party Claim and shall use
good faith efforts consistent with prudent business judgment to defend such
Third-Party Claim in an effective and cost efficient manner.

15.5.4. Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which
(i) does not involve a Third-Party Claim but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or other means as the
Parties otherwise may agree in writing, or (ii) which involves a Third-Party
Claim until such time as such Third-Party Claim is concluded, including any
appeals with respect thereto; provided, however, that nothing in this
Section 15.5.4 shall limit the Indemnitee’s rights to defense with respect to
such Indemnification Claim as otherwise set forth in this ARTICLE XV.

15.6 Exclusive Remedy for Indemnification Loss. Except for claims based on
fraud, the indemnification provisions in this ARTICLE XV shall be the sole and
exclusive remedy of any Indemnitee with respect to any claim for Indemnification
Loss arising from or in connection with this Agreement.

 

48



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1 Notices

16.1.1. Method of Delivery. All notices, requests, demands and other
communications required to be provided by any Party under this Agreement (each,
a “Notice”) shall be in writing and delivered, at the sending Party’s cost and
expense, by (i) personal delivery, (ii) certified U.S. mail, with postage
prepaid and return receipt requested, (iii) overnight courier service, or
(iv) facsimile transmission, with a verification copy sent on the same day by
any of the methods set forth in clauses (i), (ii) or (iii), to the recipient
Party at the following address or facsimile number:

If to Seller:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Attn: General Counsel

Facsimile No.: (914) 640-8260

And to:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Attn: President, Global Development Group

Facsimile No.: (914) 640-8315

With a copy to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Gary E. Axelrod

Facsimile No.: (312) 993-9767

If to Purchaser:

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attn: D. Rick Adams

Facsimile No.: (410) 972-4180

 

49



--------------------------------------------------------------------------------

With a copy to:

c/o Chesapeake Lodging Trust

1997 Annapolis Exchange Parkway, Suite 410

Annapolis, Maryland 21401

Attn: Graham J. Wootten

Facsimile No.: (410) 972-4180

16.1.2. Receipt of Notices. All Notices sent by a Party (or its counsel pursuant
to Section 16.1.4) under this Agreement shall be deemed to have been received by
the Party to whom such Notice is sent upon (i) delivery to the address or
facsimile number of the recipient Party, provided that such delivery is made
prior to 5:00 p.m. (local time for the recipient Party) on a Business Day,
otherwise the following Business Day, or (ii) the attempted delivery of such
Notice if (A) such recipient Party refuses delivery of such Notice, or (B) such
recipient Party is no longer at such address or facsimile number, and such
recipient Party failed to provide the sending Party with its current address or
facsimile number pursuant to Section 16.1.3.

16.1.3. Change of Address. The Parties and their respective counsel shall have
the right to change their respective address and/or facsimile number for the
purposes of this Section 16.1 by providing a Notice of such change in address
and/or facsimile number as required under this Section 16.1. Seller hereby
provides Purchaser Notice that its address as of March 1, 2012 shall be the
following:

c/o Starwood Hotels & Resorts Worldwide, Inc.

333 Ludlow Street

Stamford, CT 06902

Attn: General Counsel

And to:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Attn: President, Global Development Group

Facsimile No.: (914) 640-8315

With a copy to:

Latham & Watkins LLP

233 South Wacker Drive, Suite 5800

Chicago, Illinois 60606

Attn: Gary E. Axelrod

Facsimile No.: (312) 993-9767

16.1.4. Delivery by Party’s Counsel. The Parties agree that the attorney for
such Party shall have the authority to deliver Notices on such Party’s behalf to
the other Party hereto.

 

50



--------------------------------------------------------------------------------

16.2 No Recordation. Neither Purchaser, any Affiliate of Purchaser, nor any
Person acting by or on behalf of Purchaser shall record this Agreement, or any
memorandum or other notice of this Agreement, in any public records. Purchaser
hereby grants a power of attorney to Seller (which power is coupled with an
interest and shall be irrevocable) to execute and record on behalf of Purchaser
a memorandum or other notice removing this Agreement or any memorandum or other
notice of this Agreement from the public records, or evidencing the termination
of this Agreement.

16.3 Time is of the Essence. Time is of the essence of this Agreement; provided,
however, that notwithstanding anything to the contrary in this Agreement, if the
time period for the performance of any covenant or obligation, satisfaction of
any condition or delivery of any Notice or item required under this Agreement
shall expire on a day other than a Business Day, such time period shall be
extended automatically to the next Business Day.

16.4 Assignment. Purchaser shall not assign this Agreement or any interest
therein to any Person, without the prior written consent of Seller, which
consent may be withheld in Seller’s sole discretion. Notwithstanding the
foregoing, Purchaser shall have the right to designate any Affiliate as its
nominee to receive title to the Property, or assign all of its right, title and
interest in this Agreement to any Affiliate of Purchaser by providing written
notice to Seller no later than five (5) Business Days prior to the Closing;
provided, however, that (a) such Affiliate remains an Affiliate of Purchaser,
(b) Purchaser shall not be released from any of its liabilities and obligations
under this Agreement by reason of such designation or assignment, and (c) such
designation or assignment shall not be effective until Purchaser has provided
Seller with a fully executed copy of such designation or assignment and
assumption instrument, which shall (i) provide that Purchaser and such designee
or assignee shall be jointly and severally liable for all liabilities and
obligations of Purchaser under this Agreement, (ii) provide that Purchaser and
its designee or assignee agree to pay any additional transfer tax as a result of
such designation or assignment, (iii) include a representation and warranty in
favor of Seller that all representations and warranties made by Purchaser in
this Agreement are true and correct with respect to such designee or assignee as
of the date of such designation or assignment, and will be true and correct as
of the Closing, and (iv) otherwise be in form and substance satisfactory to
Seller.

16.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties, and their respective successors and permitted
assigns.

16.6 Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than (i) the Parties and their respective
successors and permitted assigns, and (ii) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

16.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY PRINCIPLES REGARDING CONFLICT OF LAWS.

 

51



--------------------------------------------------------------------------------

16.8 Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:

16.8.1. Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

16.8.2. All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

16.8.3. The headings in this Agreement are solely for convenience of reference
and shall not constitute a part of this Agreement nor shall they affect its
meaning, construction or effect.

16.8.4. Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

16.8.5. The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

16.8.6. The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”

16.8.7. The term “sole discretion” with respect to any determination to be made
a Party under this Agreement shall mean the sole and absolute discretion of such
Party, without regard to any standard of reasonableness or other standard by
which the determination of such Party might be challenged.

16.9 Severability. If any term or provision of this Agreement is held to be or
rendered invalid or unenforceable at any time in any jurisdiction, such term or
provision shall not affect the validity or enforceability of any other terms or
provisions of this Agreement, or the validity or enforceability of such affected
term or provision at any other time or in any other jurisdiction.

16.10 JURISDICTION AND VENUE. ANY LITIGATION OR OTHER COURT PROCEEDING WITH
RESPECT TO ANY MATTER ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
CONDUCTED IN THE NEW YORK STATE SUPREME COURT IN NEW YORK COUNTY OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN THE STATE OF NEW
YORK, AND SELLER (FOR ITSELF AND ALL SELLER INDEMNITEES) AND PURCHASER (FOR
ITSELF AND ALL PURCHASER INDEMNITEES) HEREBY SUBMIT TO JURISDICTION AND CONSENT
TO VENUE IN SUCH COURTS, AND WAIVE ANY DEFENSE BASED ON FORUM NON CONVENIENS.

 

52



--------------------------------------------------------------------------------

16.11 WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER
ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT.

16.12 Prevailing Party. If any litigation or other court action, arbitration or
similar adjudicatory proceeding is commenced by any Party to enforce its rights
under this Agreement against any other Party, all fees, costs and expenses,
including, without limitation, reasonable attorneys fees and court costs,
incurred by the prevailing Party in such litigation, action, arbitration or
proceeding shall be reimbursed by the losing Party; provided, that if a Party to
such litigation, action, arbitration or proceeding prevails in part, and loses
in part, the court, arbitrator or other adjudicator presiding over such
litigation, action, arbitration or proceeding shall award a reimbursement of the
fees, costs and expenses incurred by such Party on an equitable basis.

16.13 Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules (as amended, modified and supplemented
from time to time pursuant to Section 16.14) referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

16.14 Updates of Schedules. Notwithstanding anything to the contrary in this
Agreement, Seller shall have the right to amend and supplement any schedule, or
provide a new schedule, to this Agreement from time to time without Purchaser’s
consent to the extent that (i) such schedule needs to be amended, supplemented,
or provided to maintain the truth or accuracy of the applicable representation
or warranty or the information disclosed therein, and (ii) Seller did not have
Knowledge as of the Effective Date of the matter being disclosed in such
amendment, supplement, or new schedule. If Seller makes any amendment or
supplement to the schedules, or provides a new schedule, after the expiration of
the Due Diligence Period (a “Post Due Diligence Disclosure”), then (A) such Post
Due Diligence Disclosure shall constitute a Purchaser Closing Condition Failure
if, and only if, the corresponding representation or warranty to which such Post
Due Diligence Disclosure relates would be untrue or incorrect in the absence of
such Post Due Diligence Disclosure and would result in a material adverse effect
on the Purchaser’s ownership of the Property or the conduct of the Business upon
Closing, and (B) if Purchaser proceeds to Closing notwithstanding such Post Due
Diligence Disclosure, the corresponding representation or warranty to which such
Post Due Diligence Disclosure relates shall be deemed qualified by such Post Due
Diligence Disclosure for the purposes of limiting the defense and
indemnification obligations of Seller under this Agreement.

16.15 Entire Agreement. This Agreement sets forth the entire understanding and
agreement of the Parties hereto, and shall supersede the Letter of Intent and
any other agreements and understandings (written or oral) between the Parties on
or prior to the Effective Date with respect to the transaction described in this
Agreement.

16.16 Amendments, Waivers and Termination of Agreement. Except as set forth in
Section 16.14, no amendment or modification to any terms or provisions of this
Agreement, waiver of any covenant, obligation, breach or default under this
Agreement or termination of this Agreement (other than as expressly provided in
this Agreement), shall be valid unless in writing and executed and delivered by
each of the Parties.

 

53



--------------------------------------------------------------------------------

16.17 Not an Offer. The delivery by Seller of this Agreement executed by Seller
shall not constitute an offer to sell the Property, and Seller shall have no
obligation to sell the Property to Purchaser, unless and until all Parties have
executed and delivered this Agreement to all other Parties.

16.18 Execution of Agreement. A Party may deliver executed signature pages to
this Agreement by facsimile transmission to any other Party, which facsimile
copy shall be deemed to be an original executed signature page. This Agreement
may be executed in any number of counterparts, each of which shall be deemed an
original and all of which counterparts together shall constitute one agreement
with the same effect as if the Parties had signed the same signature page.

16.19 Right to Audit. Subject to the provisions of Section 8.1, Purchaser may,
at its sole cost and expense, engage a third-party certified public accountant
to perform audits of Seller’s books and records which relate exclusively to the
Property, including the historical financial statements of the Property, which
audits shall include all disclosures required by generally accepted accounting
principles and the Securities and Exchange Commission regulations, specifically
in accordance with Section 3.05 of Regulation S-X and all related rules and
regulations thereof; provided, however, that (i) the completion of such audit
shall not be a condition precedent to Purchaser’s obligation to close the
transactions described in this Agreement, and (ii) Purchaser shall promptly
reimburse Seller for any reasonable out-of-pocket expenses incurred by Seller or
any of its Affiliates in connection with such audit. Seller shall reasonably
cooperate in connection with the performance of such audits and shall provide
all information reasonably requested by the accountants performing such audits
with respect to the Property, at no cost or expense to Seller. In connection
with such audits, Seller shall provide the accountants performing such audits
with representation letters reasonably acceptable to Seller and such
accountants, at no cost or expense to the Seller. Purchaser may request that
Starwood cause its own accountants to perform such audits, at Purchaser’s sole
cost and expense, in which case Purchaser shall enter into a separate engagement
letter with such accountants pursuant to which Purchaser shall pay the costs of
such audits. The covenant of Seller with respect to such audits as set forth in
this Section 16.19 shall survive Closing for a period of one (1) year.

[Remainder of page intentionally left blank;

Signatures on following pages]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer or representative.

 

SELLER: STARWOOD CHICAGO CITY CENTER REALTY LLC, a Delaware limited liability
company By:   /s/ Todd Noonan Name:   Todd Noonan Title:   Sr. Vice President &
Assistant Secretary PURCHASER: CHSP CHICAGO LLC, a Delaware limited liability
company By:   /s/ D. Rick Adams Name:   D. Rick Adams Title:   Vice President



--------------------------------------------------------------------------------

JOINDER BY OPERATING TENANT:

Operating Tenant joins in the execution of this Agreement for the sole purpose
of conveying any Personal Property owned by Operating Tenant with respect to the
Hotel pursuant to the Seller Closing Deliveries to be executed and delivered by
Operating Tenant pursuant to Section 10.3.1.

 

OPERATING TENANT: STARWOOD HOTELS & RESORTS WORLDWIDE, INC., a Maryland
corporation By:   /s/ Todd Noonan Name:   Todd Noonan Title:   Sr. Vice
President & Assistant Secretary